Exhibit 10.1
[***] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Amended and Restated Flextronics
Manufacturing Services Agreement




This Amended and Restated Flextronics Manufacturing Services Agreement
("Agreement") is entered into this day of April 1, 2019 (“Effective Date’) by
and between Palo Alto Networks, Inc., having its place of business at 3000
Tannery Way, Santa Clara, CA 95035 ("Customer") and Flextronics Telecom Systems
Ltd., having its registered office at Suite 402, St. James Court, St. Denis
Street, Port Louis, Mauritius, Mauritius ("Flextronics"), and as of the
Effective Date replaces in its entirety the existing Amended and Restated
Flextronics Manufacturing Services Agreement dated December 8, 2015 between the
same parties.


Customer desires to engage Flextronics to perform manufacturing services as
further set forth in this Agreement. The parties agree as follows:


1. DEFINITIONS


Flextronics and Customer agree that capitalized terms shall have the meanings
set forth in this Agreement and Exhibit 1 attached hereto and incorporated
herein by reference.


2. MANUFACTURING SERVICES


2.1.     Work. Customer hereby engages Flextronics to perform the work
(hereinafter ''Work"). "Work" shall mean to procure Materials and to
manufacture, assemble, and test products (hereinafter ''Product(s)") pursuant to
detailed written Specifications. Except as otherwise agreed to in writing by
Customer, all Work will be performed at the Flextronics facility identified in
Exhibit 2. The "Specifications" for each Product or revision thereof, shall
include but are not limited to bill of materials, designs, schematics, assembly
drawings, process documentation, test specifications, current revision number,
and Approved Vendor List. The Specifications as provided by Customer through
Customer’s product lifecycle management system, Arena Solutions, and included in
Flextronics’s production document management system and maintained in accordance
with the terms of this Agreement. This Agreement does not include any new
product introduction (NPI) or product prototype services related to the
Products. In the event that Customer requires any such services, the parties
will enter into a separate agreement. In case of any conflict between the
Specifications and this Agreement, this Agreement shall prevail. This Agreement
also includes ODM (original design manufacture)-type products. The Products set
forth in Exhibit 3 constitute the sole ODM Products supplied by Flextronics to
Customer as of the Effective Date.


2.2.     Engineering Changes. Customer may request that Flextronics incorporate
engineering changes into the Product (including, but not limited to, any changes
to the Flextronics-Supplied Critical Component) by providing Flextronics with a
description of the proposed engineering change sufficient to permit Flextronics
to evaluate its feasibility and cost. Flextronics will proceed with engineering
changes when the parties have agreed upon the changes to the Specifications,
delivery schedule and Product pricing and Customer has agreed to the
implementation costs. All engineering changes shall be submitted through
Customer's product lifecycle management system (Arena Solutions), which
Flextronics has been granted access to in order to manage such changes and route
them for approval by both parties.


2.3.     Tooling; Non-Recurring Expenses; Software. Customer shall pay for or
obtain and consign to Flextronics any Customer Product specific tooling,
equipment or software necessary for the manufacture of its products.  Such
tooling, equipment or software may consist of, but not be limited to:  test
servers and software, test fixtures unique to each product, ICT test fixtures,
PCBA specific solder masks, board level test fixtures, system level test
fixtures, debugging fixtures and tools, loopback connectors, etc.


[***] shall, at its own expense obtain, and maintain any tooling, tools,
equipment or software necessary for the manufacture of Customer Products that
are considered industry common equipment that can readily be utilized for the
manufacture of any industry common customer equipment in the work cells.  Such
industry common equipment including tooling, tools, equipment or software may
consist of, but not be limited to:  common hand tools, common power tools,
common equipment racks, general network cabling, carts, barcode scanners (2D and
3D), printers (up to 600 DPI) and printing software, printer toner and/or ink,
inventory management racks/systems and software etc.  Flextronics shall be
responsible for the ongoing maintenance and calibration of such industry common
equipment and shall maintain records of maintenance and calibration where
required. [***] does not include [***]. The parties agree that any single
expenditure for over $[***] (“High Dollar Spend”) will be subject to separate
and negotiation and written agreement about which party pays all or what portion
of the cost of the High Dollar Spend.


1

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL




2.4.     Customer Affiliate. Customer’s affiliate, Palo Alto Networks
(Netherlands) B.V. (“PANBV”) shall also be a party to this Agreement. Customer
hereby guarantees the payment and performance of any obligation of PANBV arising
out of or relating to this Agreement. Flextronics shall be entitled to enforce
directly against Customer any obligation of PANBV.


2.5     Repair Services. The parties agree to have certain repair related
services governed by the Repair Services Addendum found in Exhibit 4.




3. BUILD FORECASTS; ORDERS; FEES; PAYMENT


3.1.     Build Forecast. Customer shall provide Flextronics, on a monthly basis,
a rolling twelve (12) month build forecast (which may be also referred to as a
“supply plan”) indicating Customer's monthly Product requirements (each, a
"Forecast"). The first three (3) months of each Forecast will constitute
Customer’s written purchase order for all Work to be completed within the first
three (3) month period. Purchase orders will be issued in accordance with
Section 3.2 below.


3.2.     Purchase Orders; Precedence. Customer may use its standard purchase
order form for any notice provided for hereunder; provided that all purchase
orders must reference this Agreement and the applicable Specifications. The
parties agree that the terms and conditions contained in this Agreement shall
prevail over any terms and conditions of any such purchase order, acknowledgment
form or other instrument.


3.3.     Purchase Order Acceptance. Purchase orders shall be deemed accepted
upon receipt by Flextronics unless Flextronics provides Customer with written
notice of rejection, including specific reasons for such rejection, within five
(5) days of receipt of any purchase order, provided however that Flextronics may
reject any purchase order: (a) that is an amended order in accordance with
Section 5.2; (b) if the fees reflected in the purchase order are inconsistent
with the parties' agreement with respect to the fees; (c) if the purchase order
represents a significant deviation from the Forecast for the same period; or (d)
if a purchase order would extend Flextronics's liability beyond Customer's
approved credit line.


3.4.     Materials Buffer Stock. Flextronics shall establish a buffer stock for
certain Materials in order to increase Customer's sourcing flexibility
(“Materials Buffer Stock”). Customer and Flextronics shall agree quarterly on
the Materials and quantities to be purchased and held by Flextronics in the
Materials Buffer Stock (“Materials Buffer Stock Requirement”). Customer shall
pay Flextronics a carrying charge [***] for all Materials in the Materials
Buffer Stock according to the following process: During the first week of each
[***], Flextronics shall provide Customer with a report on the current on-hand
Materials in the Materials Buffer Stock. The parties shall then subtract from
the on-hand Materials [***] of Materials based upon Customer’s current Forecast
as of the date of the report. If after the calculation the on-hand Materials
quantity is greater than the Materials Buffer Stock Requirement, then Customer
shall pay Flextronics [***] carrying charge for the value of the Materials
Buffer Stock Requirement (but not the excess amount). If after the calculation
the on-hand Materials amount is less than the Materials Buffer Stock
Requirement, then Customer shall only pay Flextronics [***] carrying charge for
those on-hand Materials.


Section 5.3 d (i) shall not apply to Materials in the Materials Buffer Stock.
The parties agree to manage the Materials in the Materials Buffer Stock
Requirement according to the process above which may be amended by the parties
from time to time.


3.5.     Fees; Changes; Taxes.


(a) The fees will be agreed by the parties and will be indicated on the purchase
orders issued by Customer and accepted by Flextronics. The initial fees shall be
as set forth on the Fee List attached hereto and incorporated herein as Exhibit
5(the "Fee List"). If a Fee List is not attached or completed, then the initial
fees shall be as set forth in purchase orders issued by Customer and accepted by
Flextronics in accordance with the terms of this Agreement.


(b) Customer is responsible for additional fees and costs due to: (a) changes to
the Specifications; (b) failure of Customer or its subcontractor to timely
provide sufficient quantities or a reasonable quality level of Customer
Controlled Materials where applicable to sustain the production schedule; and
(c) any pre-approved expediting charges reasonably necessary because of a change
in Customer's requirements.


(c) The fees will be reviewed periodically by the parties. Any changes and
timing of changes shall be agreed by the parties, such agreement not to be
unreasonably withheld or delayed. By way of example only, the fees may be
increased if the market price of fuels, Materials, equipment, labor and other
production costs increase beyond normal variations in pricing.




2

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(d) All fees are exclusive of federal, state and local excise, sales, use, VAT,
and similar transfer taxes, and any duties, and Customer shall be responsible
for all such items. This subsection (d) does not apply to taxes on Flextronics's
net income.


3.6.     Payment. Customer agrees to pay all properly and accurately prepared
invoices in U.S. Dollars within thirty (30) days of the date of the invoice.
Notwithstanding the foregoing, upon written notice to Flextronics, Customer may
withhold payment for any invoice (or portion thereof) that Customer disputes in
good faith. Pending settlement or resolution of the invoice (or portion
thereof), Customer's non-payment of such an invoice (or portion thereof) shall
not be considered late, shall not constitute a default by Customer, and shall
not entitle Flextronics to suspend or delay any Work.


3.7.     Late Payment. Customer agrees to pay interest calculated at the rate of
one and one-half percent (1.5%) per month or the maximum rate permitted by law;
whichever is less, on all late payments. Furthermore, if Customer is late with
payments, or Flextronics has reasonable cause to believe Customer may not be
able to pay, Flextronics may (a) stop all Work under this Agreement until
assurances of payment satisfactory to Flextronics are received or payment is
received; (b) demand prepayment for purchase orders; (c) delay shipments; and
(d) to the extent that Flextronics’s personnel cannot be reassigned to other
billable work during such stoppage and/or in the event restart cost are
incurred, invoice Customer for additional fees before the Work can resume.
Customer agrees to provide all necessary financial information required by
Flextronics from time to time in order to make a proper assessment of the
creditworthiness of Customer.


4. MATERIALS PROCUREMENT; CUSTOMER RESPONSIBLITY FOR MATERIALS


4.1.     Authorization to Procure Materials, Inventory and Special Inventory.
Customer's accepted purchase orders and Forecast will constitute authorization
for Flextronics to procure, without Customer's prior approval, (a) Inventory to
manufacture the Products covered by such purchase orders based on the Lead Time
and (b) certain Special Inventory based on Customer's purchase orders and
Forecast as follows: Long Lead-Time Materials as required based on the Lead Time
when such purchase orders are placed and Minimum Order Inventory as required by
the supplier. Flextronics will only purchase Economic Order Inventory with the
prior approval of Customer.


4.2.     Customer Controlled Materials. Customer may direct Flextronics to
purchase Customer Controlled Materials in accordance with the Customer
Controlled Materials Terms. Customer acknowledges that the Customer Controlled
Materials Terms will directly impact Flextronics's ability to perform under this
Agreement and to provide Customer with the flexibility Customer is requiring
pursuant to the terms of this Agreement. In the event that Flextronics
reasonably believes that Customer Controlled Materials Terms will create an
additional cost that is not covered by this Agreement, then Flextronics will
notify Customer and the parties will agree to either (a) compensate Flextronics
for such additional costs, (b) amend this Agreement to conform to the Customer
Controlled Materials Terms or (c) amend the Customer Controlled Materials Terms
to conform to this Agreement, in each case at no additional charge to
Flextronics. Customer agrees to provide copies to Flextronics of all Customer
Controlled Materials Terms upon the execution of this Agreement and promptly
upon execution of any new agreements with suppliers. Customer agrees not to make
any modifications or additions to the Customer Controlled Materials Terms or
enter into new Customer Controlled Materials Terms with suppliers that will
negatively impact Flextronics’s procurement activities.


4.3.     Preferred Supplier. Customer shall provide to Flextronics and maintain
an Approved Vendor List. Flextronics shall purchase from vendors on a current
AVL the Materials required to manufacture the Product. Customer shall give
Flextronics every reasonable opportunity to be included on AVL's for Materials
that Flextronics can supply, and, if Flextronics is competitive with other
vendors with respect to reasonable and unbiased criteria for acceptance
established by Customer, Flextronics shall be included on such AVL's. If
Flextronics is on such an AVL and its terms of sale, including without
limitation, prices, quality, ordering terms, lead time, delivery terms and
warranty are competitive with other vendors on an AVL for the same Materials,
Customer will raise no objection to Flextronics sourcing such Materials from
itself For purposes of this Section 4.3 only, the term "Flextronics" includes
any Affiliate (defined herein) of Flextronics. "Affiliate" means, with respect
to a party, any entity that controls, or is controlled by, or is under common
control with a party. For the purposes of this definition, 'control' shall mean
direct or indirect ownership of greater than fifty percent (50%) of the voting
power, capital or other securities.


4.4.     Customer Responsibility for Inventory and Special Inventory. Customer
is responsible under the conditions provided in this Agreement for all
Materials, Inventory and Special Inventory purchased by Flextronics pursuant to
Flextronics's performance of this Agreement in accordance with its terms.




3

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


4.5.     Materials Warranties. Flextronics shall endeavor to obtain and pass
through to Customer all vendors' and manufacturers’ warranties with regard to
the Materials (other than the Production Materials) to the extent that they are
transferable, including without limitation: (i) conformance of the Materials
with the vendors' or manufacturers' specifications and/or with the
Specifications; (ii) that the Materials will be free from defects in
workmanship; (iii) that the Materials will comply with Environmental
Regulations; (iv) that the Materials will not infringe the intellectual property
rights of third parties; and (v) that the Materials shall comply with all
applicable laws. For the avoidance of doubt, the foregoing applies to any
Materials that Flextronics sources from itself pursuant to Section 4.3.


4.6    Flextronics-Supplied Critical Component. Prior to any proposed end of
life (EOL) for any Flextronics-Supplied Critical Component, Flextronics shall
notify Customer in writing at least [***] months beforehand (“EOL Notice
Period”). During the EOL Notice Period, Customer may issue purchase orders with
normal lead-time until the last day of the EOL Notice Period. Flextronics shall
use best commercial efforts to make the Flextronics-Supplied Critical Component,
including any sub-components thereof, available for purchase by Customer with
last time-buy option (with normal lead times) for a period of no less than [***]
years ("Availability Period”) from the EOL Notice Period, provided Flextronics
provides limited support for [***] years commencing from the end of such
Availability Period, subject to section 4.7 below. Customer shall work in good
faith with Flextronics to qualify the EOL situation within [***] months after it
receives the EOL notice from Flextronics.


4.7    Flextronics shall notify Customer as soon as possible if it intends to
revise or withdraw a Flextronics-Supplied Critical Component for which there is
not a commercially-reasonable substitute. If, as a result of the unavailability
of such Flextronics-Supplied Critical Component, Flextronics must end the life
of a Product hereunder, and if Customer is required to make a last time purchase
of such component, Flextronics and Customer shall work together to determine the
quantity of Customer's final purchase of such component.


4.8    Any costs incurred for warehousing Flextronics-Supplied Critical
Component, as necessary to meet the commitments set forth in sections 4.6 and
4.7 above, shall be Customer's responsibility.


5. SHIPMENTS, SCHEDULE CHANGE, CANCELLATION, STORAGE


5.1.     Shipments.


(a) All Products delivered pursuant to the terms of this Agreement shall be
suitably packed for shipment in accordance with the Specifications and marked
for shipment to Customer (or its customer's) destination as specified in the
applicable purchase order. Shipments will be made EXW (Ex works, Incoterms 2010)
Flextronics’s facility, at which time risk of loss and title will pass to
Customer. All freight, insurance and other shipping expenses, as well as any
special packing expenses not included in the original quotation for the
Products, will be paid by Customer. Customer shall designate a freight carrier
to be utilized by Flextronics, Customer shall designate only freight carriers
that are currently in compliance with all applicable laws relating to
anti-terrorism security measures and to adhere to the C-TPAT (Customs-Trade
Partnership Against Terrorism) security recommendations and guidelines as
outlined by the United States Bureau of Customs and Border Protection and to
prohibit the freight carriage to be sub­ contracted to any carrier that is not
in compliance with the C-TPAT guidelines. Flextronics shall use commercially
reasonable efforts to deliver the Products on the agreed-upon delivery dates and
notify Customer of any anticipated delays. For the avoidance of doubt, Customer
will be responsible for any Products that Flextronics manufactures under the
then-current purchase orders and Forecast and ships to Customer in accordance
with the provisions of this Section 5.1(a), whether or not Customer (or its
designated freight carrier) actually takes physical possession of such Products.
Customer's responsibility will include reimbursing Flextronics for any
reasonable costs or fees that Flextronics necessarily occurs to protect such
Products from loss, theft or damage. In performing its obligations under this
Agreement, Flextronics will comply with all relevant laws and regulations
including but not limited to laws governing import and export of Products
supplied and Materials purchased (ie. samples, prototypes, first articles,
technology and technical data, and other similar materials of the manufacturing
process other than the final Product) under this Agreement.


(b) If any Products are delivered subject to liens, encumbrances, claims from
secured creditors or the like, and such are attributable to claims arising from
Flextronics's (not Customer's) failure to pay vendors, suppliers, contractors,
creditors or tax authorities ("Flextronics Liens"), then, provided that Customer
is materially in compliance with its payment of all amounts due and owing to
Flextronics hereunder, Flextronics will be responsible for clearing such
Flextronics Liens.


(c) Notwithstanding anything to the contrary in this Agreement, Customer will be
the Principal Party of Interest for all Products exported from Flextronics
sites. Customer is responsible for restricted party screening for


4

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


all parties to both domestic and international transactions under this Agreement
and for license determination for export transactions. Customer will inform
Flextronics of the export authorizations applicable to export transactions from
Flextronics sites under this Agreement. Unless otherwise agreed and stated in
this Agreement Flextronics will not undertake export compliance activities on
behalf of Customer.


5.2.     Quantity Increases and Shipment Schedule Changes.


(a) For any accepted purchase order, Customer may (i) increase the quantity of
Products subject to Section 5.2(c) or (ii) decrease the quantity of Products
subject to Section 5.3 or as otherwise agreed to by the parties in writing.


(b) Notwithstanding anything herein to the contrary, to the extent Flextronics
requires any Inventory and/or Special Inventory to manufacture Products for
Customer, Flextronics agrees to use reasonable efforts to repurchase its
requirements of such Inventory and/or Special Inventory from Customer prior to
purchasing such Inventory and/or Special Inventory from any vendor or supplier
thereof.


(c) Flextronics will use reasonable commercial efforts to meet any quantity
increases, which are subject to Materials and capacity availability. All
reschedules or quantity increases require Flextronics's approval, which, in its
sole discretion, may or may not be granted. If Flextronics agrees to accept a
reschedule to pull in a delivery date or a quantity increase and if Flextronics
would incur additional costs to meet such reschedule or quantity increase,
Flextronics will inform Customer and obtain its acceptance and approval in
advance.


(d) Any delays in the normal production or interruption in the workflow process
caused by Customer's changes to the Specifications or failure to provide
sufficient quantities or a reasonable quality level of Customer Controlled
Materials where applicable to sustain the production schedule, will be
considered a reschedule of any affected purchase orders for purposes of this
Section 5.2 for the period of such delay.




5.3.     Cancellation of Orders and Customer Responsibility for Inventory.


(a) Customer may not cancel all or any portion of Product quantity of an
accepted purchase order without Flextronics's prior written approval, which, in
its sole discretion, may or may not be granted. No reschedule, even if approved
by Flextronics, shall relieve Customer from any obligations for any Excess
Inventory, Obsolete Inventory or Aged Inventory in accordance with this Section
5.3. Unless expressly indicated otherwise in this Agreement, In no event shall
Flextronics have any obligation to hold any Inventory after it becomes either
(or any combination of) Excess Inventory, Obsolete Inventory or Aged Inventory
that Customer is required to purchase pursuant to any provisions of Section
5.3(d) below, and Customer shall purchase such Inventory in accordance with the
applicable provisions of such section.


(b) If the Forecast provided by Customer for any period is less than the
previous Forecast supplied by Customer that covers the same period, that amount
will be considered canceled and Customer will be responsible for any Special
Inventory purchased or ordered by Flextronics to support the previous Forecast.


(c) For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (a), the "Lead Time" shall be calculated as the Lead Time
at the time of(i) procurement of the Inventory and Special Inventory; (ii)
cancellation of the purchase order or (iii) termination of this Agreement,
whichever is longer.


(d) Notwithstanding anything to the contrary in this Agreement Customer shall be
responsible for the following:


(i)     Excess Inventory.


A. Carrying Charges. At the end of every calendar month, Flextronics shall
report all Inventory and Special Inventory possessed or owned by Flextronics
that is not required for consumption to satisfy the next [***] days of demand
for Products under the then-current purchase order(s) and Forecast to Customer.
After a validation period, which shall not exceed 15 days, Customer shall pay
Flextronics Monthly Charges for such Inventory.


B. Purchase of Excess. On a monthly basis, Customer shall purchase Excess
Inventory, as identified by Flextronics in each monthly report, at a price equal
to the Affected Inventory Costs.


(ii)     Obsolete Inventory. At the end of every calendar month, Flextronics
shall report the Obsolete Inventory to Customer. After a validation period,
which shall not exceed 15 days, Customer shall purchase the Obsolete Inventory
at a price equal to the Affected Inventory Costs.




5

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(iii)    Aged Inventory. At the end of every calendar month, Flextronics shall
report the Aged Inventory to Customer. After a validation period, which shall
not exceed 15 days, Customer shall purchase the Aged Inventory at a price equal
to the Affected Inventory Costs.


(iv)    Finished Products Inventory. [***] for finished Products. Customer’s
responsibility for finished Products shall be as follows:


Flextronics shall hold finished Products at [***] to Customer for up to [***]
days. Any finished Products held by Flextronics in excess of [***] days shall be
either, 1) purchased by Customer and Flextronics shall invoice Customer
accordingly or 2) Customer can pay Flextronics [***]. On the first Business Day
of each month, both parties will review a specified inventory report to
determine which finished Products will be subject to [***]. If Customer pays
[***], the title of the finished Products shall remain with Flextronics. By
paying a [***], the identified finished Products will be held by Flextronics as
part of its active finished Products inventory which will help minimize the
incurrence of additional expenses for specialized treatment of such Products
(e.g. segregated warehousing, unique part numbering, cycle count, etc.).
Flextronics shall store the Customer owned finished Products (those that were
purchased after [***] days) and finished Products with [***] in its possession
at no cost for up to [***] days (“Maximum Storage Period”). Unless the parties
otherwise agree in writing, after the finished Products with [***] has been held
in Flextronics’s possession for the Maximum Storage Period, Customer shall place
a Purchase Order for such Products at which point Flextronics shall invoice
Customer accordingly and [***]. For the avoidance of doubt, the aggregate
duration of Flextronics holding and storing such finished Products is [***] days
([***] days of holding + [***] days of storage after [***]). After the Maximum
Storage Period Flextronics shall ship the Customer owned finished Products to
the location designated by Customer at Customer’s cost. In the event Customer
does not designate a ship-to location within [***] days after the Maximum
Storage Period, Flextronics will be entitled to dispose of such Customer owned
finished Products in a commercially reasonable manner and credit to Customer any
monies received from third parties.


5.4.     Mitigation of Inventory and Special Inventory. Prior to invoicing
Customer for the amounts due pursuant to Sections 5.2 or 5.3, Flextronics will
use reasonable commercial efforts for a period of thirty (30) days to return
unused Inventory and Special Inventory and to cancel pending orders for such
inventory, and to otherwise mitigate the amounts payable by Customer. Customer
shall pay amounts due under this Section 5 within thirty (30) days of receipt of
an invoice. Flextronics will ship the Inventory, Special Inventory, Excess
Inventory, Obsolete Inventory and/or Aged Inventory purchased by Customer
pursuant to this Section 5 to Customer promptly upon said payment by Customer.
In the event Customer does not pay within thirty (30) days, Flextronics will be
entitled to dispose of such Inventory, Special Inventory, Excess Inventory,
Obsolete Inventory and/or Aged Inventory in a commercially reasonable manner and
credit to Customer any monies received from third parties. Flextronics shall
then submit an invoice for the balance amount due and Customer agrees to pay
said amount within ten (10) days of its receipt of the invoice.


5.5.     No Waiver. For the avoidance of doubt, Flextronics’s failure to invoice
Customer for any of the charges set forth in this Section 5 does not constitute
a waiver of Flextronics's right to charge Customer for the same event or other
similar events in the future.


6. PRODUCT ACCEPTANCE AND EXPRESS LIMITED WARRANTY


6.1.    Product Acceptance. The Products delivered by Flextronics will be
inspected and tested as required by Customer within thirty (30) days of receipt
at the "ship to" location on the applicable purchase order. If Products do not
comply with the express limited warranties set forth in Section 6.2 below,
Customer has the right to reject such Products during such thirty (30) day
period. Products not rejected during such thirty (30) day period will be deemed
accepted; provided, that acceptance of the Products does not diminish in any way
Customer’s rights or remedies under Section 6.2. Customer may return Products
that do not comply with the express limited warranties, freight collect, after
obtaining a return material authorization number from Flextronics to be
displayed on the shipping container and completing a failure report. Rejected
Products will be promptly repaired or replaced, at Flextronics's option, and
returned freight prepaid and export fees, including but not limited to
duties/taxes, Clearance fees, international and local shipping freight costs
will either be paid or prepaid by Flextronics. Customer shall bear the risk of
loss or damage to, as well as apply a credit to Flextronics for shipping costs
and expenses and export fees, including but not limited to duties/taxes,
Clearance fees, international and local shipping freight costs, associated with,
rejected Products that have been returned to Flextronics, but for which there
hasn’t been a breach of Flextronics’s warranties. Flextronics shall bear the
risk of loss or damage to, as well as all shipping costs and expenses associated
with, rejected Products that have been


6

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


returned to Flextronics, and where the rejected Products are found to be in
breach of Flextronics’s warranties under this Agreement.
6.2.     Express Limited Warranties.


(a)
Flextronics represents and warrants to Customer that:



(i)     it will perform the Work in a good, professional and workmanlike manner;


(ii)     the Production Materials are in compliance with Environmental
Regulations; and


(b)    Flextronics represents and warrants to Customer that the Products will
have been manufactured in compliance with the applicable Specifications and will
be free from defects in workmanship for a period of 1 year from the date of
shipment (such 1-year period, the “Warranty Period”). For ODM Products only (but
not for any EMS or other Products), the immediately preceding representation and
warranty shall be read as follows: "Flextronics represents and warrants to
Customer that the ODM Products will have been manufactured in compliance with
the applicable Specifications and will be free from defects in workmanship and
Flextronics Controlled Materials for a period of [***] from the date of shipment
("Warranty Period") Flextronics's sole obligation with respect to Materials
other than Flextronics Controlled Materials ("Customer Controlled Materials") is
as set forth in Section 4.5”.


Upon any failure of a Product to comply with this express limited warranty,
Flextronics's sole obligation, and Customer's sole remedy, is for Flextronics,
at its option, to promptly repair or replace such Product and return it to
Customer freight prepaid. Customer shall return Products covered by this
warranty freight prepaid after completing a failure report and obtaining a
return material authorization number from Flextronics to be displayed on the
shipping container. Repaired or replaced Products supplied by Flextronics under
this Section will be warranted for the period of time remaining in the original
Warranty Period for the Product, but not less than [***] days. Customer shall
bear the risk of loss or damage to, as well as all shipping costs and expenses
associated with, Products that have been returned to Flextronics under warranty,
but for which no defect is found.


(c) Notwithstanding anything else in this Agreement, this express limited
warranty does not apply to, and, except as otherwise set forth in this
Agreement, Flextronics makes no representations or warranties whatsoever with
respect to: (i) Materials and/or Customer Controlled Materials; (ii) defects
resulting from the Specifications (including the design of the Products); (iii)
Products that have been abused, damaged, altered or misused by any person or
entity other than Flextronics or its subcontractors or agents; (iv) first
articles, prototypes, pre-production units, test units or other products not
intended for commercial resale; (v) defects resulting from tooling, designs or
written instructions produced or supplied by Customer, or (vi) the compliance of
Materials or Products with any Environmental Regulations. Customer shall be
liable for costs or expenses incurred by Flextronics related to the foregoing
exclusions to Flextronics's express limited warranty; provided that, to the
extent reasonably feasible, Flextronics provides Customer with prior written
notice of any costs, expenses or other amounts that Flextronics (or any
Flextronics Affiliate) intends to incur and receives Customer's prior written
approval of such costs, expenses or other amounts. In no event shall Customer be
responsible for any costs, expenses or other amounts that Flextronics (or any
Flextronics Affiliate) incurs pursuant to this Section 6.2(c) if Flextronics (or
any Flextronics Affiliate) does not comply with the foregoing conditions as to
notice and approval.


(d) Customer will provide its own warranties (if any) directly to any of its end
users or other third parties. Customer will not pass through to end users or
other third parties the warranties made by Flextronics under this Agreement.
Furthermore, Customer will not make any representations to end users or other
third parties on behalf of Flextronics, and Customer will expressly disclaim any
liability by its suppliers for any warranty claim or other liability concerning
the Product.


6.3.     No Representations or Other Warranties. FLEXTRONICS MAKES NO
REPRESENTATIONS AND NO OTHER WARRANTIES OR CONDITIONS ON THE PERFORMANCE OF THE
WORK, OR THE PRODUCTS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF
THIS AGREEMENT OR COMMUNICATION WITH CUSTOMER, AND FLEXTRONICS SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.


6.4.     Epidemic Failure.


(a) For the purposes of this Agreement, "Epidemic Failure" will be deemed to
have occurred if during a period of [***] from the date of shipment (the
"Epidemic Period"), more than [***] of any lot, batch or other separately
distinguishable manufacturing run of Products manufactured by Flextronics
hereunder fail in a manner attributable to the same "root cause".




7

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(b) Upon the occurrence of an Epidemic Failure, Customer shall, with
Flextronics's assistance if deemed necessary by Customer, determine in an
expeditious manner if such defect can be proven to arise from the same root
cause and identify the nature and origin of the root cause. The parties shall
cooperate and work together to determine the "root cause". As reasonably
required in connection with such analysis, Customer shall: (i) promptly notify
Flextronics and provide, if known and as may then exist, a description of the
failure, and the suspected lot numbers, serial numbers or other identifiers, and
delivery dates of the affected Products; and (ii) deliver or make available to
Flextronics samples of the affected Products for testing and analysis.


(c) To the extent an Epidemic Failure is determined by the parties in good faith
to be directly attributable to a breach of Flextronics's express warranties as
set forth in this Section that would have been detected by the applicable of the
test procedures provided by Customer in the Specifications (a "Flextronics Root
Cause"), then Flextronics shall, with Customer’s reasonable assistance, advice
and consent: (i) promptly develop a plan to eliminate the root cause of the
Epidemic Defect in all continuing production (a "Corrective Plan"), and (ii) if
deemed commercially reasonable and necessary by the parties, promptly develop a
plan (the "Response Plan") to correct the problem in all units of the specific
Product line that were previously sold and delivered to Customer by Flextronics
during the Epidemic Period (the "Covered Units"). Flextronics shall submit the
proposed Corrective Plan and (if applicable) Response Plan to Customer for
Customer's acceptance. The Response Plan may include, without limitation, a
mutually-agreed upon logistics process for the return of, repair or replacement
of, and return delivery of the Covered Units, which may include, without
limitation, conducting the repair and/or replacement activity at or nearby the
location of the affected Product, as well as a proposed allocation of costs for
the undertakings associated with the Response Plan. Upon receiving Customer's
approval of the Corrective Plan and (if applicable) Response Plan, Flextronics
shall implement the corrective action(s) described in the Corrective Plan or
Response Plan, as applicable.


(d) The parties shall bear the costs and expenses of the Corrective Plan and
Response plan, as applicable, as allocated to each party respective in such
Corrective Plan and Response Plan. Notwithstanding the foregoing, Customer shall
bear all costs and expenses of the Corrective Plan and Response Plan if the
Epidemic Failure is not attributable to a Flextronics Root Cause.


7. INTELLECTUAL PROPERTY LICENSES


7.1.    Licenses. Customer hereby grants Flextronics and its Affiliates a
non-exclusive, non-transferable license, during the term of this Agreement,
without right to sublicense, to Customer's patents, trade secrets and other
intellectual property, solely for the purpose of performing its obligations
pursuant to this Agreement for Customer and solely to the extent necessary for
such purpose. Flextronics is granted no rights under Customer’s patents, trade
secrets or other intellectual property rights for any other purpose. Except to
the extent Flextronics specifically advises Customer that it is required to
license any Flextronics's intellectual property, Flextronics hereby grants
Customer and its Affiliates a perpetual, non-exclusive, non-transferable license
to Flextronics's patents, trade secrets and other intellectual property, solely
for the purpose contemplated by this Agreement (which the parties specifically
agree includes only the manufacture and testing of the Products by Flextronics
and does not extend to anything else, including (i) the manufacture and testing
of the Products by a party other than Flextronics and (ii) any design work
provided by Flextronics, which work shall be the subject of a separate design
agreement) and solely to the extent necessary for such purpose. Customer is
granted no rights under Flextronics' patents, trade secrets or other
intellectual property rights for any other purpose, and the licenses hereby
granted extend solely to products manufactured by Flextronics.


7.2.     No Other Licenses. Except as otherwise specifically provided in this
Agreement, each party acknowledges and agrees that no licenses or rights under
any of the intellectual property rights of the other party are granted or
intended to be granted to such other party.


8. TERM AND TERMINATION


8.1.     Term. The term of this Agreement shall commence on the date hereof
above and shall continue for an initial term of three (3) years thereafter
unless earlier terminated as provided in Section 8.2 (Termination) or Section
15.8 (Force Majeure). After the expiration of the initial term hereunder, this
Agreement shall be automatically renewed for separate but successive one-year
terms unless either party provides written notice to the other party that it
does not intend to renew this Agreement 180 days or more prior to the end of any
term.


8.2.     Termination. This Agreement may be terminated by either party (a) for
convenience upon 180 days written notice to the other party, or (b) if the other
party defaults in any payment to the terminating party and such default
continues without a cure for a period of fifteen (15) days after the delivery of
written notice thereof by the terminating party to the other party, (c) if the
other party defaults in the performance of any other material term or condition
of this Agreement and such default continues remedied for a period of thirty
(30) days after the


8

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


delivery of written notice thereof by the terminating party to the other party,
or (d) pursuant to Section 15.8 (Force Majeure).


8.3.    Effect of Expiration or Termination. Expiration or termination of this
Agreement under any of the foregoing provisions: (a) shall not affect the
amounts due under this Agreement by either party that exist as of the date of
expiration or termination, and (b) as of such date, the provisions of Sections
5.2, 5.3, and 5.4 shall apply with respect to payment and shipment to Customer
of finished Products, Inventory, and Special Inventory in existence as of such
date, and (c) shall not affect Flextronics's express limited warranty in Section
6.2 above. Termination of this Agreement, settling of accounts in the manner set
forth in the foregoing sentence shall be the exclusive remedy of the parties for
breach of this Agreement, except for obligations under Sections 6.2, 9.1, 9.2,
12.3, 13or 15.l and where expressly stated. Sections 1, 3.5, 3.6, 3.7, 4.4, 4.5,
5.3, 5.4, 6.2, 6.3, 6.4, 7.2, 8.3, 9, 11.3 and 15 shall be the only terms that
shall survive any termination or expiration of this Agreement.


9. INDEMNIFICATION; LIABILITY LIMITATION


9.1.     Indemnification by Flextronics. Flextronics agrees to defend, indemnify
and hold harmless, Customer and its affiliates, and all directors, officers,
employees, and agents (each, a "Customer Indemnitee") from and against all
claims, actions, losses, expenses, damages or other liabilities, including
reasonable attorneys' fees (collectively, "Damages") incurred by or assessed
against any of the foregoing, but solely to the extent the same arise out of,
are in connection with, are caused by or are related to a third-party claim
relating to:


(a) any actual or threatened injury to any person (or death) or damage to
property caused, or alleged to be caused, by a Product sold by Flextronics to
Customer hereunder, but solely to the extent such injury or damage has been
caused by the breach by Flextronics of its express limited warranties related to
Flextronics’s workmanship and manufacture in accordance with the Specifications
only as further set forth in Section 6.2;


(b) any actual or alleged infringement or misappropriation of any patent,
copyright, mask work, trade secret or other intellectual property rights of any
third party but solely to the extent that such infringement is caused by a
process that Flextronics uses to manufacture, assemble and/or test the Products;
provided that, Flextronics shall not have any obligation to indemnify Customer
if such claim would not have arisen but for Flextronics's manufacture, assembly
or test of the Product in accordance with the Specifications; or


(c) noncompliance with any Environmental Regulations but solely to the extent
that such non-compliance is caused by a process or Production Materials that
Flextronics uses to manufacture the Products; provided that, Flextronics shall
not have any obligation to indemnify Customer under this Section 9.1(c) if such
claim would not have arisen but for Flextronics's manufacture, assembly or test
of the Product in accordance with the Specifications.


9.2.     Indemnification by Customer. Customer agrees to defend, indemnify and
hold harmless, Flextronics and its affiliates, and all directors, officers,
employees and agents (each, a "Flextronics Indemnitee") from and against all
Damages incurred by or assessed against any of the foregoing, but solely to the
extent the same arise out of, are in connection with, are caused by or are
related to a third-party claim relating to:


(a) the noncompliance of any Product (and Materials contained therein) sold by
Flextronics hereunder to comply with any safety standards and/or Environmental
Regulations, except to the extent any such claim is the responsibility of
Flextronics under Section 9.1(c) above;


(b) any actual or threatened injury to any person (or death) or damage to any
property caused, or alleged to be caused, by any Product manufactured by
Flextronics under this Agreement, except to the extent any such Claim is the
responsibility of Flextronics under Section 9.l(a) above; or


(c) any actual or alleged infringement or misappropriation of any patent,
copyright, mask work, trade secret or other intellectual property rights of any
third party by any Product, except to the extent any such claim is the
responsibility of Flextronics pursuant to Section 9.1(b) above.


9.3.     Procedures for Indemnification. With respect to any third-party claims,
either party shall give the other party prompt notice of any third-party claim
and cooperate with the indemnifying party at its expense. The indemnifying party
shall have the right to assume the defense (at its own expense) of any such
claim through counsel of its own choosing by so notifying the party seeking
indemnification within thirty (30) calendar days of the first receipt of such
notice. The party seeking indemnification shall have the right to participate in
the defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the indemnifying party. The indemnifying party shall not,
without the prior written consent of the indemnified party, agree to the
settlement, compromise or discharge of such third-party claim.


9.4.     Sale of Products Enjoined. Should the use of any Products be enjoined
for a cause stated in Section 9.1(b) or 9.2(c) above, or in the event the
indemnifying party desires to minimize its liabilities under


9

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


this Section 9, in addition to its indemnification obligations set forth in this
Section 9, the indemnifying party's sole responsibility is to either substitute
a fully equivalent Product or process (as applicable) not subject to such
injunction, modify such Product or process (as applicable) so that it no longer
is subject to such injunction, or obtain the right to continue using the
enjoined Product or process (as applicable). In the event that any of the
foregoing remedies cannot be effected on commercially reasonable terms, then,
all accepted purchase orders and the current Forecast will be considered
cancelled and Customer shall purchase all Products, Inventory and Special
Inventory as provided in Sections 5.3 and 5.4 hereof Any changes to any Products
or process must be made in accordance with Section 2.2 above. Notwithstanding
the foregoing, in the event that a third party makes an infringement claim, but
does not obtain an injunction, the indemnifying party shall not be required to
substitute a fully equivalent Product or process (as applicable) or modify the
Product or process (as applicable) if the indemnifying party obtains an opinion
from competent patent counsel reasonably acceptable to the other party, or
otherwise provides reasonable assurance to the other party, that such Product or
process is not infringing or that the patents alleged to have been infringed are
invalid.


9.5.     No Other Liability. EXCEPT WITH REGARD TO A PARTY'S OBLIGATIONS UNDER
SECTION 9.1 OR 9.2 ABOVE, AS APPLICABLE, OR A PARTY'S BREACH OF SECTION 15.1
BELOW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY "COVER"
DAMAGES (INCLUDING INTERNAL COVER DAMAGES WHICH THE PARTIES AGREE MAY NOT BE
CONSIDERED "DIRECT" DAMAGES), OR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT OR THE SALE
OF PRODUCTS, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT
(INCLUDING THE POSSIBILITY OF NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE,
EVEN IF THE PARTY HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE,
AND EVEN IF ANY OF THE LIMITED REMEDIES IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.


THE FOREGOING SECTION 9 STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHTS.


10. DIRECT ORDER FULFILLMENT
Order commit dates for finished Products designated by Customer for direct order
fulfillment (“DOF”) should be provided within 1 business day of receipt of
purchase orders from Customer at time of day mutually agreed in writing by the
parties. Flextronics shall have the right to reject such orders if the fees
reflected in the purchase order are inconsistent with the parties' agreement
with respect to the fees or if a purchase order would extend Flextronics's
liability beyond Customer's approved credit line.
Flextronics shall provide shipment commit dates within one (1) business day of
receipt of purchase orders from Customer as stated in the parties service level
current agreement (Ex. purchase order is received on Thursday and commit date is
provided on Friday. For the avoidance of doubt, the one (1) business day commit
is not requiring “same day” commit). If there are no material constraints, such
shipment commit dates shall be [***] business day(s) from receipt of purchase
order. If an order must be committed beyond [***] business days due to material
constraints, the extended commit date shall be the next available ship date once
the material clears which shall be no later than the [***] business day from
receipt of purchase order (the “Customer Required Date”). If there are material
constraints, Customer will prioritize the orders for Flextronics to ship if
required to meet Customer Required Dates. Orders should be committed on a FIFO
basis unless otherwise instructed by Customer. (Examples would be during month
and quarter end when internal orders would be de-prioritized). [***]. If
Flextronics abuses [***] pursuant to this Section 10, it shall be considered a
breach of this Agreement.
11 SUPPLY CHAIN TRANSPARENCY AND RISK MANAGEMENT.
11.1     Risk Assessment and Mitigation.
Flextronics shall participate in Customer’s risk assessment and mitigation
programs including but not limited to providing Customer with supply chain
information such as Flextronics’ sub-tier suppliers, manufacturing


10

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


locations and recovery times for the Flextronics Supplied Critical Components
listed in Exhibit 3 and shall make commercially reasonable efforts to provide
the same for the Critical Components listed in Exhibit 6.
Flextronics will make commercially reasonable efforts to reduce recovery times
and other Customer identified high risk factors in all Flextronics locations
that impact Customer’s manufacturing process.
Flextronics will participate in a Customer crisis management program which shall
include but not be limited to including providing points of contact,
participating in strategy sessions and providing critical data in a timely
manner to allow Customer to assess business impact during a crisis.
Flextronics shall provide to Customer visibility into the Materials supply chain
via Kinaxis or other systems with comparable functionalities. Such visibility
shall address crisis management and risk assessment data including but not
limited to Flextronics’ suppliers contact information, on hand Inventory, as
well as future demand and spend.
11.2     Business Continuity.
Flextronics will assure that business continuity plan (“BCP”) is developed,
implemented, and maintained so as to address strategies for response to, and
recovery from, potential disasters that could disrupt business operation and
timely delivery of Products or performance of Services. At a minimum, the BCP
will contain the following elements: (i) a documented process to restore
critical operations; (ii) a documented process to manage critical backup IT
processes; (iii) an identified administrator responsible for the creation,
maintenance and testing of the BCP; and (iv) a documented communication plan for
advising Customer in the event of any disruption to manufacturing or Service
capabilities. The BCP will be updated as business exposures change. The written
BCP may be audited annually be Customer or its designated representative.
The below matrix identifies, by site, the secondary location where Customer
products will be transferred if the primary site experiences a major disaster.
Both parties agree the secondary site location can be “reset” if any changes are
made to the primary site.
Primary Sites
Business Type
Secondary Sites
[***]
Production
[***]
NPI
Service
[***]
Mechanicals
[***]
[***]
Production
[***]
NPI
[***]
Mechanicals
[***]
[***]
Service
[***]



11.3 General Compliance
a) Codes of Conduct
Flextronics will perform its obligations under this Agreement in conformance to
its published code of conduct policies, including but not limited to its
Procurement Practices Guidebook, Supplier Manual, and Supplier Practices
Guidelines (“Codes of Conduct”). Flextronics may update and amend such Codes of
Conduct, however, in no manner shall the conduct standards in such Codes of
Conduct materially degrade from the standards in place at the Effective Date.


11

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


b) Conflict Minerals 
The parties acknowledge and agree that in connection with the manufacturing of
the Products under this Agreement, they shall cooperate with each other and
using reasonable commercial efforts shall, for an agreed fee, supply relevant
and necessary information to each other order for the parties to comply with
legislation surrounding conflict minerals originating in the Democratic Republic
of Congo and adjoining countries. For clarification, recent US legislation
(i.e.:; the Dodd-Frank act) imposes additional disclosure obligations on
publicly-traded companies that use conflict minerals in their products. A party
may be required to obtain source data from the other party in order to fulfill
its obligations under such legislation. [In addition, in the event that the
relevant information is not determinable then such designation shall be provided
to the other party and if due diligence to obtain such information was done in
good faith, then the provision of the designation "conflict undeterminable"
shall be deemed to be considered compliance with this Section 11.3(b).
Flextronics will endeavor to achieve a “conflict free” filing status for its own
filing requirements.
c) WEEE Directive and RoHS
Flextronics shall ensure that ODM-Products meet the requirements of the Waste
Electrical and Electronic Equipment Directive and the Restriction of Hazardous
Substances Directive of 2002/95/EC, and Flextronics shall provide certificates
of such compliance upon request.
d) Legal Compliance
Both parties will comply with the US Foreign Corrupt Practices Act and the
Bribery Act 2010 of the United Kingdom. In the event any such laws, rules, or
regulations allows for different levels of compliance, Flextronics shall make
good faith efforts towards achieving a level of compliance that is either
specifically desired by Customer or in accordance with industry best practices
for complying with such laws, rules and regulations, as applicable.
e) Self-Regulation and Voluntary Compliance
In the event Flextronics or the manufacturing process used by Flextronics is or
becomes applicable for adhering to industrywide self-regulation and voluntary
compliance standards and initiatives such as corporate social responsibility
standards and sustainability initiatives, Flextronics shall make good faith
efforts towards achieving a level of compliance that is either specifically
desired by Customer or in accordance with industry standard practices.
12. CONFIG AS BUILT; GLOBAL SYSTEMS & INTERRUPTION
12.1     Config as Built: Flextronics shall provide to Customer “Config as
Built” data according to Customer’s current document [***] which may be amended
in writing by the parties from time-to-time.  Config as Built data is defined
for each specific Product family and/or model, by serial number, including
parent/child relationship of specific sub-assemblies, components, and field
replaceable units, PANOS SW version, etc.  Flextronics shall transmit Config as
Built data to Customer through EDI feed as a Product is moved into “Finished
Goods Inventory”.  The [***] document shall be maintained by Customer and
updated as new Products are introduced to this Agreement for manufacturing.  As
of the Effective date of this Agreement the latest revision of [***] applies.
12.2     Global Systems & Tools. Supplier will provide Customer with Global
System access to generate manufacturing activity reports on an as needed basis
(example LeanTaas).  Global Systems are defined as the software Supplier decides
to make available to Customer and which Customers used to monitor and manage
manufacturing activities conducted by Supplier for Customer.  Supplier shall
make commercially reasonable efforts to provide access to the same Global
Systems and reports and data for Customer’s use for activities at any new or any
additional Supplier manufacturing facilities used to manufacture products for
Customer.  In the event that a Global System that is being utilized currently by
Supplier and Customer becomes no longer available to Customer, Supplier shall
make commercially reasonable efforts to notify Customer at least [***] prior to
the removal and Supplier shall provide an alternative Global System solution
such that there will be no interruption in the information available to Customer
to monitor and manage Supplier’s activities. Supplier shall ensure that any
Global System provided to


12

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Customer will allow Customer to generate the same or substantially the same type
of activity reports as the LeanTaas system does as of the Effective Date.
12.3     System Interruption. Flextronics will make commercially reasonable
efforts to provide continuous uptime of its Flextronics systems or Flextronics
provided systems, which have impact on Flextronics’ ability to provide Customer
with Products (example: FlexFlow, EDI, Baan). To the extent that Flextronics
systems or Flextronics provided systems prevents Flextronics from shipping
committed orders for Products by the last business day of any Customer fiscal
quarter, then Flextronics [***].
The parties agree and acknowledge that Customer must use commercially reasonable
efforts to mitigate any such [***] to the extent that Customer is able to
deliver requests for orders for shipment by means and methods other than use of
Flextronics provided systems or Flextronics systems such as, for example, by
delivering purchase orders by fax or as an email attachment. [***].
13. PRICING
13.1.     Product Quotes. Flextronics agrees to utilize, at a minimum, the
request for quote (“RFQ”) format as agreed to between the parties to respond to
Product requests for quotation or for any other pricing submittals made to
Flextronics. (e.g., Product revision pricing submittals). Customer may request,
and Flextronics will provide, additional cost model details. Customer utilizes a
semi-annual RFQ process, which will begin five weeks prior to Customer’s fiscal
quarter 1 (August 1) and fiscal quarter 3 (February 1). There will be no formal
RFQ process during Customer’s fiscal quarter 2 (November 1) and fiscal quarter 4
(May 1), unless there is a significant price change during the current quarter
and both parties agree in writing to such price changes. All quotations by
Flextronics are considered the confidential property of Flextronics and will be
treated as Flextronics Proprietary Information, to be distributed to Customer’s
employees Customer on a need-to-know basis in accordance with Section 15.1
(Confidentiality) or as otherwise agreed in writing by the parties.
13.2.     Pricing Review Methodology. At or about one month prior to the start
of Customer’s fiscal quarter 1 (August 1) and 3 (February 1), Customer’s
designee will send Flextronics an RFQ for each Product. Flextronics will
complete each RFQ providing relevant product and services costs as may be agreed
by the Parties. Flextronics will return the completed RFQ to Customer or
Customer’s designee within the time line identified in the RFQ. The Parties
shall make commercially reasonable efforts to negotiate and reach an agreement
about the pricing in such RFQ by the end of that month. Unless the Parties agree
on the pricing contained in RFQ by the end of such month, the Product and
Services pricing agreed in writing by the parties in the previous fiscal quarter
shall apply to the next quarter.
13.3.     Pricing Adjustments. During the term of this Agreement Product
pricing, will be reviewed on a semiannual basis. Changes in price will be agreed
in advanced in writing by the parties. Unscheduled reviews can occur where; (i)
such changes results from a Customer initiated and implemented change, or (ii)
Customer Controlled Materials pricing has changed. In those cases, Product
pricing will be adjusted (increased or decreased) but only by the amount such
change caused and only with shipment of Products containing such change.
Customer and Flextronics will agree on [***] cost reduction targets for the
Flextronics Controlled Components and Services. Customer expects Flextronics
agrees to use commercially reasonable efforts to achieve a minimum cost
reduction target of [***] per quarter [***] on the Flextronics Controlled
Components and Services.
In addition, Flextronics will make commercially reasonable efforts to reduce the
Value Added Mark Up (VAM) each year based on mutually agreed targets established
in writing and such targets will factor in increased sales to Customer.
13.4.     Equitable Reduction. In addition to the quarterly Flextronics cost
reductions described above, Flextronics will make equitable adjustments to
Customer’s prices for Products and Services if costs are decreased due to
productivity or process improvements or as a result of design changes initiated
by Customer. Such cost reductions will generate price reductions for all
applicable Products ordered by Customer after implementation. For the above,
“implementation” will be defined as the date on which Flextronics ships the
Product containing the designed changed Products Unless otherwise noted in this
Agreement or in a separate agreement signed by the


13

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


parties, the unit price includes all charges for the Products(s), any related
deliverable items and Services, and packaging.
13.5.     Unfavorable Purchase Price Variation (UPPV). Unfavorable Purchase
price variances (UPPV’s) will be invoiced to Customer on a monthly basis.
Unfavorable price variances when compared to the agreed costed BOM price will
only be invoiced to Customer in cases where the unfavorable price variance was
caused by un-forecasted demand from Customer, or in cases where the unfavorable
cost variance affects components purchased by Flextronics. Approval for such
unfavorable price variances will require written authorization from Customer
prior to Flextronics placing a PO.
13.6.     Favorable Purchase Price Variation (FPPV). Flextronics agrees that if
a lower component price is obtained compared to the agreed costed BOM price
Flextronics will use such FPPV as part of its ongoing efforts to achieve the
cost reduction target described in Section 13.3. After the first [***],
Flextronics agrees to share [***] of the FPPV with Customer. After the initial
[***], [***] of the FPPV will be granted to Customer.
13.7.     Inventory Buy-Up / Buy-Down. The inventory Buy-Up/Buy-Down
reconciliation between Customer and Flextronics shall be completed after the bi
annual cost pricing review as set forth in Section 13.2 (Pricing Review
Methodology) has been finalized. The standard material cost established for the
next six months is compared to the standard material cost from the previous six
months. For those Products that have a different material standard BOM Cost than
the material inventory on hand at Flextronics, the material inventory is to be
revalued to the next six months standard material BOM cost. The new revaluation
difference is either paid by Flextronics or Customer based on this assessment.
For the avoidance of doubt, if the new standard material cost is less than
previous standard material cost, Customer will owe Flextronics the difference
between the old and new standard material cost multiplied by the quantity of
inventory on hand at Flextronics. In such case where the new standard material
BOM cost has increased, Flextronics will owe Customer a credit for the
difference between the old and new standard material BOM cost multiplied by the
quantity on hand at Flextronics. The effect of this Buy-Up/Buy-Down is to bring
all inventory available for sale to a current standard BOM cost, including
inventory in WIP and FGI.
13.8.     Early Invoice Payment Discount. If Customer agrees to pays Supplier
within ten (10) business days of receipt of invoice, then in return Supplier
shall permit [***] discount based on the value of the invoice. Invoices
qualifying for the early invoice payment discount will include all “Production”,
“Miscellaneous”, and, “NPI”. However, Service & Repair” invoices do not qualify
for the early invoice payment discount.
13.9.     Direct Order Fulfillment (DOF) Charges, Fees. Flextronics agrees to
invoice Customer using the negotiated DOF charges/fees in Exhibit 5 each month
when submitting monthly OCOGS report. The DOF charges/fees will be submitted
within the first week of each new month. Flextronics and Customer agree to
reevaluate the DOF charges/Fees each year and make changes based on business
growth and forecast.
14 QUALITY AND SAFETY
14.1     Quality Assurance
(a) Flextronics will maintain quality assurance systems for the control of
material quality, processing, assembly, testing, packaging and shipping in
accordance with leading industry practices. Flextronics confirms that all
facilities in which Customer’s Products are manufactured under the terms hereof
are and shall remain ISO 9001 (or the most current successor standard)
registered and compliant and that all facilities owned or leased by Flextronics
in which Customer’s Products are manufactured are ISO 14001 (or the most current
successor standard) registered and compliant. The workmanship standard to be
used in manufacturing the Products is and shall remain IPC A-610 C, or
equivalent as published by the Institute for Interconnecting and Packaging
Electronic Circuits (or the most current successor standard). In addition
Flextronics confirms that it is and shall remain TL 9000 (or the most current
successor standard) certified in the facilities in which Customer’s Products
will be manufactured. In the event Customer requires Flextronics to obtain other
industry standard certifications or registrations, Flextronics agrees to use
commercially reasonable efforts to obtain such registrations and Customer shall
pay the costs related thereto.


14

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(b) Flextronics is responsible for performing, in accordance with good industry
practice, all inspections and tests required in order to ensure full compliance
of Products with the requirements of this Agreement, including performing:
(i) general inspections or equivalent for visual inspection for cosmetic
defects;
(ii) dimensional inspections or equivalent;
(iii) finished goods electrical testing to ensure a fully working Product; and
(iv) functional and system tests using test equipment, procedures, methods and
software provided by Customer.
14.2     Service Standard
Flextronics will perform the services under this Agreement using careful,
efficient, and qualified workers, and in a professional and workmanlike manner
in accordance with the requirements of this Agreement including the applicable
Statement of Work.
14.3     Returns Process and Reporting
Flextronics shall implement and maintain a fully documented corrective action
and returns handling and reporting system that satisfies Customer’s requirements
set out in Customer’s form [***] the Flextronics Corrective Action Request
attached hereto and incorporated herein. Customer shall notify Flextronics in
writing of the non-conformance through a Flextronics Corrective Action Request
(“SCAR”). Flextronics shall provide to Customer a written response to the SCAR
within five (5) Business Days of receipt of same, or as agreed in writing
between the parties.
14.4     Audits and Inspections 
Customer and its auditors/inspectors may during normal business hours, but no
more than once per calendar year and following reasonable written notice and
subject to Flextronics’s normal security requirements, review the Flextronics’s
facilities, manufacturing processes and quality and environmental management
system control procedures and associated documentation as reasonably necessary
for Customer and its auditors/inspectors to satisfy themselves about
Flextronics’s quality management and environmental management systems, that its
manufacturing processes are capable of consistently providing the Products in
accordance with Flextronics’s warranties and compliance with Section11.3( b)
(Conflict Minerals). Customer may perform quality and environmental management
system audits of Flextronics’s production lines for the Products, upon five
(5) days advanced written notice to Flextronics. If any deficiencies, including
process defects, which may materially adversely affect Flextronics’s performance
of its applicable obligations as set forth in this Agreement are identified by
any such auditor or inspector, the parties will confer about such deficiencies
and defects and a plan will be generated and agreed upon pursuant to which
Flextronics shall promptly correct any such deficiencies at Flextronics’s cost.
14.5     Record Keeping and Recording 
Flextronics shall record and maintain quality records of Products through the
manufacturing, quality inspections, and test processes by serial number for the
entire Product life cycle (engineering prototype, new product introduction,
on-going production, and repair). Quality records shall include, but not be
limited to Product, serial number traceability, work order numbers, component
level traceability on specific parts or components as agreed upon in writing by
the Flextronics and Customer, pass/fail test records, ship date, return and
repair date as applicable. Quality records shall be maintained for a period of
five years after the “end of support” (EOS) as determined by parties in writing.
Quality records shall be made available for any single Product serial number
within one business day of request by Customer, and any range of serial numbers
in a time frame as deemed reasonable between the parties and at no charge to
Customer.


15

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


14.6 Safety of ODM Products

(a) Safety and Regulatory Certifications. Flextronics shall, at its own expense,
obtain and maintain all relevant product safety agency and regulatory agency
certifications, current and planned worldwide, which are applicable for the ODM
Products and Flextronics’ common hardware for which the ODM Product is derived
from, including but not limited to: product safety agency certifications
(through an internationally recognized NRTL approved test organization such as
UL, CSA or TUV), industry common and relevant safety reports and certificates
(safety test report and certificate to the CB scheme, including listing of all
safety critical components; UL, CSA or TUV certificate as applicable), EMC test
reports to the relevant country requirements.  


(b) Extended Requirements. If Customer requires extended world-wide and/or
country specific safety or regulatory agency certifications (including testing,
reports and certificates) for the ODM Product beyond those that Flextronics
shall obtain and maintain as described in (a), above, (“Extended Requirements”)
Customer shall define such Extended Requirements in a product requirements
document (“PRD”).   Flextronics shall work with Customer to obtain and maintain
such Extended Requirements in accordance to the timeline designated in the PRD.
 The parties shall negotiate in good faith about the costs for such Extended
Requirements, taking into account whether the Extended Requirements are common
to other Flextronics customers or unique to Customer.


15. MISCELLANEOUS


15.1.     Confidentiality. Each party shall refrain from using any and all
Confidential Information of the other party for any purposes or activities other
than those specifically authorized in this Agreement. Except as otherwise
specifically permitted herein or pursuant to written permission of the other
party, neither party shall disclose or facilitate the disclosure of any
Confidential Information of the other party to anyone, except to its employees
and consultants and employees and consultants of its Affiliates who need to know
such information for the performance of this Agreement and who have agreed in
writing to confidentiality terms that are no less restrictive than the
requirements of this Section. Each party shall use all reasonable efforts to
maintain the confidentiality of all of the other party's Confidential
Information in its possession or control, but in no event less than the efforts
that it ordinarily uses with respect to its own confidential information of
similar nature and importance. Notwithstanding the foregoing, the receiving
party may disclose Confidential Information of the other party or the existence
and/or the terms and conditions of this Agreement pursuant to a subpoena or
other court process only (i) after having given the disclosing party prompt
notice of the receiving party's receipt of such subpoena or other process and
(ii) after the receiving party has given the disclosing party a reasonable
opportunity to oppose such subpoena or other process or to obtain a protective
order. Confidential Information of the disclosing party in the custody or
control of the receiving party shall be promptly returned or destroyed upon the
earlier of (i) the disclosing party's written request or (ii) termination of
this Agreement. Notwithstanding the foregoing, either party may disclose the
existence and/or the terms and conditions of this Agreement: (i) on a
confidential basis to its legal or financial advisors; (ii) as required under
applicable securities regulations; or (iii) on a confidential basis to present
or future providers of venture capital and/or potential private investors in or
acquirers of such party. The terms and conditions of this Section 15.1 shall
apply during the term of this Agreement and for three (3) years after the
expiration of any termination of this Agreement.


15.2.    Use of Flextronics Name is Prohibited. Customer may not use
Flextronics's name or identity or any other Confidential information in any
advertising, promotion or other public announcement without the prior express
written consent of Flextronics.


15.3.     Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the Parties with respect to the transactions contemplated
hereby and supersedes a prior agreements and understandings between the parties
relating to such transactions. If for any reason a court of competent
jurisdiction finds any provision of this Agreement invalid or unenforceable,
that provision of the Agreement will be enforced to the maximum extent
permissible and the other provisions of this Agreement will remain in full force
and effect.


15.4.     Amendments; Waiver. This Agreement may be amended only by written
consent of both parties. The failure by either party to enforce any provision of
this Agreement will not constitute a waiver of


16

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


future enforcement of that or any other provision. Neither party will be deemed
to have waived any rights or remedies hereunder unless such waiver is in writing
and signed by a duly authorized representative of the party against which such
waiver is asserted.


15.5.     Independent Contractor, Applicable Laws. Neither party shall, for any
purpose, be deemed to be an agent of the other party, and the relationship
between the parties shall only be that of independent contractors. Neither party
shall have any right or authority to assume or create any obligations or to make
any representations or warranties on behalf of any other party, whether express
or implied, or to bind the other party in any respect whatsoever. Both parties
are independently responsible for compliance with all applicable laws, rules,
and regulations in connection with its respective obligations under this
Agreement including but not limited to, anti-bribery and anti-corrupt practices
regulations.


15.6.     Expenses. Each party shall pay their own expenses in connection with
the negotiation of this Agreement. All fees and expenses incurred in connection
with the resolution of Disputes shall be allocated as further provided in
Section15.11 below.


15.7.     Insurance. Flextronics and Customer agree to maintain appropriate
insurance to cover their respective risks under this Agreement with coverage
amounts commensurate with levels in their respective markets.


15.8.     Force Majeure. In the event that either party is prevented from
performing or is unable to perform any of its obligations under this Agreement
(other than a payment obligation) due to any act of God, acts or decrees of
governmental or military bodies, fire, casualty, flood, earthquake, war, strike,
lockout, epidemic, destruction of production facilities, riot, insurrection,
Materials unavailability, or any other cause beyond the reasonable control of
the party invoking this section (collectively, a "Force Majeure"), and if such
party shall have used its commercially reasonable efforts to mitigate its
effects, such party shall give prompt written notice to the other party, its
performance shall be excused, and the time for the performance shall be extended
for the period of delay or inability to perform due to such occurrences.
Regardless of the excuse of Force Majeure, if such party is not able to perform
within ninety (90) days after such event, the other party may terminate the
Agreement


15.9.     Successors, Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns
and legal representatives. Neither party shall have the right to assign or
otherwise transfer its rights or obligations under this Agreement except with
the prior written consent of the other party, not to be unreasonably withheld.
Notwithstanding the foregoing, Flextronics may assign some or all of its rights
and obligations under this Agreement to an Affiliate of Flextronics.


15.10.    Notices. All notices required or permitted under this Agreement will
be in writing and will be deemed received (a) when delivered personally; (b)
when sent by confirmed facsimile; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one (1) day after deposit with a commercial overnight carrier. All
communications will be sent to the addresses set forth above or to such other
address as may be designated by a party by giving written notice to the other
party pursuant to this section.


15.11.    Disputes Resolution; Waiver of Jury Trial.


(a) Except as expressly set forth in this Agreement, the exercise by either
party of any of its remedies under this Agreement will be without prejudice to
its other remedies under this Agreement or otherwise.


(b) The parties acknowledge agree that it is their mutual desire to resolve all
Disputes through processes that minimize the impact of Disputes (the resolution
thereof) on the successful performance of this Agreement as well as the time,
cost and resources (financial and otherwise) that each party may be required to
allocate to resolve Disputes. Accordingly, notwithstanding anything contained in
this Section 15.11 to the contrary, in the event of a Dispute, prior to
referring such Dispute to arbitration pursuant to Subsection (d) of this Section
15.11, Customer and Flextronics shall attempt in good faith to resolve any and
all controversies or claims relating to such Dispute promptly by negotiation
commencing within ten (I 0) calendar days of the written notice of such Dispute
by either party, including referring such matter to Customer's then-current
President and Flextronics's then current executive in charge of manufacturing
operations in the region in which the primary activities of this Agreement are
performed by Flextronics. The representatives of the parties shall meet at a
mutually acceptable time and place and thereafter as often as they reasonably
deem necessary to exchange relevant information and to attempt to resolve the
Dispute for a period of four (4) weeks. In the event that the parties are unable
to resolve such Dispute pursuant to this Subsection (b), then, subject to the
provisions of Subsection (c) of this Section 15.11, the provisions of
Subsections (d) through (p) of this Section 15.11, inclusive, shall apply.




17

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(c) Except as otherwise provided in this Agreement, the following binding
dispute resolution procedures shall be the exclusive means used by the parties
to resolve Disputes. Either party may, by written notice to the other party,
refer any Disputes for resolution in the manner set forth below.


(d) Any and all Disputes shall be referred to arbitration under the rules and
procedures of the American Arbitration Association ("AAA"), which shall act as
the arbitration administrator (the "Arbitration Administrator").


(e) The parties shall agree on a single arbitrator (the "Arbitrator"). The
Arbitrator shall be a retired judge selected by the parties from a roster of
arbitrators provided by the Arbitration Administrator; provided, that the roster
will be limited to judges who have had a minimum often (10) years of experience
either negotiating or serving as an arbitrator to resolve disputes regarding
contract manufacturing services agreements or similar agreements. If the parties
cannot agree on an Arbitrator within seven (7) days of delivery of the demand
for arbitration ("Demand") (or such other time period as the parties may agree),
the Arbitration Administrator will select an independent Arbitrator in
accordance with its rules, but subject to the qualification requirements
specified herein.


(f) Unless otherwise mutually agreed to by the parties, the place of arbitration
shall be San Jose, California, although, for the avoidance of doubt, the
arbitrators may be selected from any rosters maintained by the Arbitration
Administrator.


(g) The Federal Arbitration Act shall govern the arbitrability of all Disputes.
The Federal Rules of Civil Procedure and the Federal Rules of Evidence (the
"Federal Rules"), to the extent not inconsistent with this Agreement, govern the
conduct of the arbitration. To the extent that the Federal Arbitration Act and
Federal Rules do not provide an applicable procedure, New York law shall govern
the procedures for arbitration and enforcement of an award, and then only to the
extent not inconsistent with the terms of this Section. Disputes between the
parties shall be subject to arbitration notwithstanding that a party to this
Agreement is also a party to a pending court action or special proceeding with a
third party, arising out of the same transaction or series of related
transactions and there is a possibility of conflicting rulings on a common issue
of law or fact.


(h) Unless otherwise mutually agreed to by the parties, each party shall allow
and participate in discovery as follows:


(i)     Non-Expert Discovery. Each party may (1) conduct three (3) non-expert
depositions of no more than five (5) hours of testimony each, with any deponents
employed by any party to appear for deposition in New York City; (2) propound a
single set of requests for production of documents containing no more than
twenty (20) individual requests; (3) propound up to twenty written
interrogatories; and (4) propound up to ten (10) requests for admission.


(ii)     Expert Discovery. Each party may select a witness who is retained or
specially employed to provide expert testimony and an additional expert witness
to testify with respect to damages issues, if any. The parties shall exchange
expert reports and documents under the same requirements as Federal Rules of
Civil Procedure 26(a)(2)&(4).


(iii)     Additional Discovery. The Arbitrator may, on application by either
party, authorize additional discovery only if deemed essential to avoid
injustice. In the event that remote witnesses might otherwise be unable to
attend the arbitration, arrangements shall be made to allow their live testimony
by videoconference during the arbitration hearing.


(i) The Arbitrator shall render an award within six (6) months after the date of
appointment, unless the parties agree to extend such time. The award shall be
accompanied by a written opinion setting forth the findings of fact and
conclusions of law. The Arbitrator shall have authority to award compensatory
damages only, and shall not award any punitive, exemplary, or multiple damages.
The award (subject to clarification or correction by the arbitrator as allowed
by statute and/or the Federal Rules) shall be final and binding upon the
parties, subject solely to the review procedures provided in this Section.


(j) Either party may seek arbitral review of the award. Arbitral review may be
had as to any element of the award.


(k) Any judicial proceeding arising out of or relating to this Agreement or the
relationship of the parties, including without limitation any proceeding to
enforce this Section, to review or confirm the award in arbitration, or for
preliminary injunctive relief, shall be brought exclusively in a court of
competent jurisdiction in the city of New York, New York (the "Enforcing
Court"). By execution and delivery of this Agreement, each party accepts the
jurisdiction of the Enforcing Court.


(l) Each party shall pay their own expenses in connection with the resolution of
Disputes pursuant to this Section. The prevailing party in a Dispute will be
entitled to recover all reasonable attorneys' fees, costs and


18

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


expenses that it incurs in connection with such Dispute in proportion to the
amount of recovery of the total claims by both parties that were awarded in the
prevailing party's favor.


(m) The parties agree that the existence, conduct and content of any arbitration
pursuant to this Section 15.11 shall be kept confidential and no party shall
disclose to any person any information about such arbitration, except: (i) as
may be required by law or by any governmental authority or for financial
reporting purposes in each party's financial statements; (ii) as required under
applicable securities regulations; or (iii) on a confidential basis to present
or future providers of venture capital and/or potential private investors in or
acquirers of such party.


(n) IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WANE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.


(o) In the event of any lawsuit between the parties arising out of or related to
this Agreement, the parties agree to prepare and to timely file in the
applicable court a mutual consent to waive any statutory or other requirements
for a trial by jury.


(p) Notwithstanding the foregoing provisions of this Section 15.11, each party
reserves the right to seek injunctive or other equitable relief in a court of
competent jurisdiction with respect to any Dispute related to the actual or
threatened infringement, misappropriation or violation of a party's intellectual
property rights or breach of Section 15.l (Confidentiality) hereof.


15.12.    Even-Handed Construction. The terms and conditions as set forth in
this Agreement have been arrived at after mutual negotiation, and it is the
intention of the parties that its terms and conditions not be construed against
any party merely because it was prepared by one of the parties.


15.13.    Controlling Language. This Agreement is in English only, which
language shall be controlling in all respects. All documents exchanged under
this Agreement shall be in English.


15.14.     Controlling Law. This Agreement shall be governed and construed in
all respects in accordance with the domestic laws and regulations of the State
of New York without regard to its conflicts of laws provisions; except to the
extent there maybe any conflict between the law of the State of New York and the
Incoterms of the International Chamber of Commerce, 2000 edition, in which case
the Incoterms shall be controlling. The parties specifically agree that the 1980
United Nations Convention on Contracts for the International Sale of Goods, as
may be amended from time to time, shall not apply to this Agreement.


15.15.    Data Protection Agreement. The Parties shall negotiate in good faith a
Data Protection Agreement to address the requirements of applicable data
protection law.


1 5.16.     Counterparts. This Agreement may be executed in counterparts.


IN WITNESS WHEREOF, the parties have caused this Manufacturing Services
Agreement to be duly executed by their duly authorized representatives as of the
Effective Date.
PALO ALTO NETWORKS, INC.:
 
FLEXTRONICS TELECOM SYSTEMS LTD.:
Signed:
[***]
 
Signed:
[***]
 
 
 
 
 
Print Name:
[***]
 
Print Name:
[***]
 
 
 
 
 
Title:
[***]
 
Title:
[***]







19

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Exhibit 1
Definitions
“Affected Inventory Costs”
shall mean: (i) 110% of the Cost of all affected Inventory and Special Inventory
in Flextronics’s possession and not returnable to the vendor or reasonably
usable for other customers, whether in raw form or work in process, less the
salvage value thereof, (ii) 105% of the Cost of all affected Inventory and
Special Inventory on order and not cancelable, (iii) any vendor cancellation
charges incurred with respect to the affected Inventory and Special Inventory
accepted for cancellation or return by the vendor, (iv) the then current fees
for any affected Product, and (v) expenses incurred by Flextronics related to
labor and equipment specifically put in place to support the purchase orders and
Forecasts that are affected by such reschedule or cancellation (as applicable).
“Affiliate”
shall have the meaning set forth in Section 4.3
“Aged Inventory”
shall mean any Inventory and/or Special Inventory for which there has been zero
or insignificant consumption for such Inventory and/or Special Inventory during
the prior 180 days.
“Approved Vendor List” or “AVL”
shall mean the list of suppliers currently approved to provide the Materials
specified in the bill of materials for a Product
“Confidential Information”
shall mean (a) the existence and terms of this Agreement and all information
concerning the unit number and fees for Products and Inventory/Special
Inventory; (b) the Specifications; and (c) any other information that is marked
“Confidential” or the like or, if delivered verbally, confirmed in writing to be
“Confidential” within 30 days of the initial disclosure. Confidential
Information does not include information that (i) the receiving party can prove
it already rightfully knew at the time of receipt from the disclosing party
without restrictions on use or disclosure; (ii) has come into the public domain
without breach of this Agreement by or other fault of the receiving party; (iii)
was received by the receiving party from a third party that had the right to
disclose such information and discloses it without restrictions on its use of
disclosure; (iv) the receiving party can prove it independently developed
without use of or reference to the disclosing party’s Confidential Information;
or (v) is disclosed with the prior written consent of the disclosing party.
“Cost”
shall mean the cost represented on the bill of materials supporting the most
current fees for Products at the time of cancellation, expiration or
termination, as applicable.
“Customer Controlled Materials”
shall mean those Materials provided by Customer or by suppliers with whom
Customer has a commercial contractual or non-contractual relationship.
“Customer Controlled Materials
Terms”
shall mean the terms and conditions that Customer has negotiated with its
suppliers for the purchase of Customer Controlled Materials.
“Customer indemnities”
shall have the meaning set forth in Section 9.1.
“Damages”
shall have the meaning set forth in Section 9.1.
“Disputes”
shall mean any disputes, differences, controversies and claims arising out of or
relating to the Agreement





20

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


“Economic Order Inventory”
shall mean Materials purchased in quantities, above the required amount for
purchase orders, in order to achieve price targets for such Materials.
“Excess Inventory”
shall mean all Inventory and Special Inventory possessed or owned by Flextronics
that is not required for consumption to satisfy the next 180 days of demand for
Products under the then-current purchase order(s) and Forecast.
“Environmental Regulations”
shall mean any hazardous substance content laws and regulations including,
without limitation, those related to the EU Directive 2002195/EC about the
Restriction of Use of Hazardous Substances (RoHS).
“Fee List”
shall have the meaning set forth in Section 3.5.
“Flextronics Controlled Materials”
shall mean those Materials designated as “Flextronics Controlled” in a bill of
materials agreed to by the parties.
“Flextronics-Supplied Critical Component”
shall mean the custom Materials required by Customer and supplied by
Flextronics, as set forth in Exhibit 3 and as revised through mutual agreement
between the parties from time to time.
“Flextronics Indemnities”
shall have the meaning set forth in Section 9.2.
“Force Majeure”
shall have the meaning set forth in Section 15.8.
“Inventory”
shall mean any Materials that are used to manufacture Products that are ordered
pursuant to a purchase order from Customer.
“Lead Time(s)”
shall mean the Materials Procurement Lead Time plus the manufacturing cycle time
required from the delivery of the Materials at Flextronics’s facility to the
completion of the manufacture, assembly and test processes.
“Long Lead Time Materials”
shall mean Materials with Lead Times exceeding the period covered by the
accepted purchase orders for the Products.
“Materials”
shall mean components, parts and subassemblies that comprise the Product and
that appear on the bill of materials for the Product
“Materials Procurement Lead
Time”
shall mean with respect to any particular item of Materials, the longer of(a)
lead time to obtain such Materials as recorded on Flextronics’s MRP system or
(b) the actual lead time, if a supplier has increased the lead time but
Flextronics has not yet updated its MRP system.
“Minimum Order Inventory”
shall mean Materials purchased in excess of requirements for purchase orders
because of minimum lot sizes available from the supplier.
“Monthly Charges”
shall mean a total aggregate 1.0% monthly charge for finance carrying costs and
storage and handling charges, in each case measured as a percentage of the Cost
of the Inventory and/or Special Inventory and/or of the fees for the Product
affected subject to the charge per month until such Inventory and/or Special
Inventory and/or Product is returned to the vendor, used to manufacture Product
or is otherwise purchased by Customer.
“Obsolete Inventory”
shall mean Inventory or Special Inventory that is any of the following: (a)
removed from the bill of materials for a Product by


 
an engineering change; (b) no longer on an active bill of material for any of
Customer’s Products; or (c) on-hand Inventory and Special Inventory that are not
required for consumption to satisfy the next 180 days of demand for Products
under the then-current purchase order(s) and Forecast.


“ODM Products”
shall mean those Products designated as “ODM Products” by the parties (as
opposed to those Products designed as EMS or “Other” Products). The parties
agree that the [***] Products and the [***] Products are at the time of the
Effective Date the only ODM Products, as set forth on Exhibit 3.


“Product”
shall have the meaning set forth in Section 2.1.


“Production Materials” 
shall mean Materials that are consumed in the production processes to
manufacture Products including without limitation, solder, epoxy, cleaner
solvent, labels, flux, and glue. Production Materials do not include any such
production materials that have been specified by Customer or any Customer
Controlled Materials.


“Special Inventory”
shall mean any Long Lead Time Materials and/or Minimum Order Inventory and/or
Economic Order Inventory.


“Specifications”
shall have the meaning set forth in Section 2.1.


“Work”
shall have the meaning set forth in Section 2.1.





















21

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Exhibit 2
FLEXTRONIC FACILITIES


[***]












22

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Exhibit 3


ODM Products and Flextronics-Supplied Critical Component List for ODM Products

ODM Products: [***]


Flextronics-Supplied Critical Component List for ODM Products:


item_number
item_name
revision
quantity
manufacturer_1
manufacturer_item_number_1
[***]
[***]
1
1
[***]
[***]
[***]
[***]
1
8
[***]
[***]
[***]
[***]
00A
1
[***]
[***]
[***]
[***]
1
4
[***]
[***]
[***]
[***]
1
1
[***]
[***]
[***]
[***]
00A
1
[***]
[***]
[***]
[***]
00A
1
[***]
[***]
[***]
[***]
00A
1
[***]
[***]
[***]
[***]
00A
1
[***]
[***]
[***]
[***]
00A
1
[***]
[***]
[***]
[***]
00A
1
[***]
[***]









23

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Exhibit 4


RSA ADDENDUM




To be attached or incorporated by reference


24

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


EXHIBIT 4
RSA ADDENDUM TO THE
Flextronics Manufacturing Services Agreement


This Repair Services Addendum (“RSA Addendum”) is governed by the Flextronics
Manufacturing Services Agreement dated December 8, 2015 (“MSA”), between Palo
Alto Networks, Inc. (“PANW” or “Customer”) and Flextronics Telecom Systems Ltd.,
(“Flextronics”). The MSA and addenda including this RSA Addendum shall be
collectively referred to herein as the “Agreement”.


RECITALS


WHEREAS, Customer and Flextronics have entered into the MSA, and the parties
desire to add repair and repair related services to be performed by Flextronics
(the “Services”) pursuant to terms as similar as possible to the terms agreed to
in the MSA; and


WHEREAS, the Customer has entered into an ongoing sales agreement with its
customers (the “Purchaser”) for the sale by Customer of certain goods.
Flextronics has developed processes and practices for the receipt, storage,
screening, testing, repair, refurbishment, RMA management and movement
(including the management of reverse logistics of goods and the provision of
visibility into the status of the movement of such goods through electronic
communications and otherwise) of goods; and


WHEREAS, Customer acknowledges that Flextronics’s expertise is in providing
these Services and that Flextronics’s responsibility related to the Customer’s
goods is limited to this extent.




NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, the parties agree to add the following to the Agreement:


1.SERVICES
1.1.    Responsibilities of Flextronics.


a    Generally. Flextronics will perform the Services pursuant to a mutually
agreed upon written statement of work (“Statement of Work”) set forth in Exhibit
A. The Services shall also constitute “Work” as such term is used in the MSA.
Each Statement of Work is subject to the terms of this RSA Addendum and includes
all product manufactured by Flextronics, applicable pricing and the repair
specifications for the Services (the Repair Specifications”) and other details
applicable to the Services for Products (hereafter Products serviced under this
RSA Addendum shall be referred to as “Good(s)”) or group of Goods. Any Services
related to the management, repair and storage of Goods will be provided at those
facilities of Flextronics and/or its subcontractor(s) situated at the locations
identified in the Statement of Work (each a “Flextronics Facility”). In case of
any conflict between the Statement of Work and this RSA Addendum, this RSA
Addendum shall prevail. Flextronics shall perform the Services in a professional
manner in accordance with the Customer’s instructions, using a commercially
reasonable degree of diligence, care and skill.


b    Manufacturing Warranty. Upon receipt of a returned Good, Flextronics shall
determine if (i) the returned Good was originally manufactured by Flextronics
and (ii) the defects exhibited by the returned Good are covered by the
manufacturing workmanship warranty given by Flextronics in the MSA (the
“Manufacturing Warranty”). If the returned Good meets the criteria set forth in
subsections (i) and (ii) in the immediately preceding sentence, then Flextronics
shall identify the returned Good as covered by the Manufacturing Warranty and
Flextronics shall repair the nonconformance pursuant to the terms and conditions
of the MSA (the “Warranty Service”). A returned Good shall not be covered by the
Manufacturing Warranty if: (A) Flextronics was not the original manufacturer of
the returned Good; (B) the Good is returned to Flextronics after the expiration
of the applicable warranty period for the Manufacturing Warranty; or (C) any
exception set forth in the MSA to the Manufacturing Warranty applies to such
Good. Any Service (other than Warranty Service) performed with respect to any
returned Good (which such Service may include without limitation out of warranty
repair service, upgrading the Good to the most current specifications for the
Good or other refurbishment service) shall be performed by Flextronics at the
charges set forth in the Statement of Work.




25

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


c.Upon return of a defective Good, Flextronics shall determine whether the Good
is repairable. If so, Flextronics shall repair the Goods in accordance with the
specifications provided by Customer (the “Repair Specifications”). If not,
Flextronics shall notify Customer of its belief that the Good is not repairable
and request disposition from Customer. Any charges associated with the
disposition must be identified by Flextronics and approved by Customer prior to
being incurred.




1.2.    Responsibilities of Customer. Customer shall provide, at no charge, such
training as reasonably required by Flextronics to enable it to perform the
Services. Customer shall ensure the delivery of defective Goods to the
Flextronics repair facility.


Customer shall provide Flextronics with the necessary Repair Specifications as
set forth in Exhibit A hereto and incorporated herein by reference.
Unless otherwise agreed in a local Scope of Services, Customer shall be
responsible to co-ordinate and organise the:
    
(i)
inbound transportation of faulty Goods from the collection point to the
Flextronics repair centre, and

(ii)
outbound transportation of the repaired Goods to the designated return delivery
point.



Customer will provide Flextronics on a consigned basis with the special tools
and other equipment needed to repair the Goods (meaning that such tools and
equipment shall remain the property of Customer).
Customer shall provide Flextronics with technical information, manuals, parts
lists, firmware and (adjustments of) software programs necessary to perform the
Repair Services as Flextronics may reasonably request from time to time.
2.TERM AND TERMINATION
2.1.    Term. The term of this RSA Addendum shall commence on the RSA Addendum
Effective Date and shall be coterminous with the MSA as amended unless (a)
either party provides ninety (90) days prior written notice of its intent to
terminate this RSA Addendum for convenience, or (b) a party provides written
notice of its intent to terminate this RSA Addendum for cause to the other
party, if such other party defaults in the performance of any material term of
this RSA Addendum (including defaulting in any payment due) and such default
continues unremedied for a period of thirty (30) days after the delivery of
written notice. Expiration or termination of the MSA as amended or this RSA
Addendum shall not affect the amounts due under the Agreement by either party
that exist as of the date of expiration or termination. Termination of this RSA
Addendum and settling of accounts as described herein shall be the exclusive
remedy of the parties for breach of this RSA Addendum. Upon payment of all sums
due, the Customer shall remove the Goods from the Flextronics Facility within
five (5) business days of the date of termination.
3.CHARGES AND PAYMENT TERMS
3.1.    Charges. In consideration for the Services, Customer will pay
Flextronics the charges set forth in the applicable Statement of Work. In the
event that the market price of materials “Materials”, equipment, labor or other
costs related to the provision of the Services change beyond normal variations
in pricing, either party may request that the parties meet and review the
charges. Any changes to the charges, including the effective date of such
changes, shall not be effective unless agreed to in writing by both parties in
their absolute discretion. For the avoidance of doubt, neither party shall be
obliged to agree to a change in pricing.
4.TITLE TO GOODS, RISK OF LOSS AND SHIPMENT
Unless otherwise mutually agreed to by the parties in the applicable Statement
of Work, Customer will hold title to the Goods and any Consigned Materials (as
defined in Section 6 below) at all times. Unless otherwise mutually agreed to by
the parties in the applicable Statement of Work, Flextronics shall never take
title to the Goods or to any Consigned Materials. During the time that Goods and
Consigned Materials are in the care, custody and control of Flextronics,
Flextronics agrees to assume risk of loss for such Goods and Consigned
Materials. Flextronics’s sole liability for risk of loss is as set forth in this
Section 4. For all repaired Goods shipped by Flextronics, shipment will be made
by EXW (Ex Works, Incoterms 2010) the Flextronics Facility, at which time the
[risk of loss for the repaired Good and any Materials shipped will pass to
Customer. Flextronics shall be liable for any loss or damage to the Goods
(including any inventory shortage or unexplained or mysterious disappearance of
Goods while they are under the care, custody and control of Flextronics to the
extent such loss or damage arises as a result of Flextronics’s negligence or
willful misconduct.


26

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Flextronics’ liability for loss or damage shall be limited to the cost to
replace the Good with a Good of like kind and value in the same condition as
existed at the time of such loss or damage, inventory shortage, disappearance,
theft or destruction. Customer will insure the full value of the Goods and any
Consigned Materials against all risks while they are under Flextronics’ care,
control and custody.
5.MATERIALS
5.1.    Supersedes MSA Materials Liability Terms. This Section 5.1 shall apply
to the Services to be performed under this RSA Addendum in lieu of any terms or
conditions set forth in the MSA with respect to materials liability for
cancellation or rescheduling of purchase orders.
5.2.
Materials Planning.

a
Quarterly. On or prior to the Effective Date, Customer will provide Flextronics
with all information and data regarding historical defect rates for the Goods,
estimated repair forecasts based on history, forward looking production
forecasts and any other information reasonably requested by Flextronics that is
relevant to Flextronics’s Materials planning. Customer will update such
information on a quarterly basis. Customer acknowledges that Flextronics will
rely on such data and Flextronics’s own repair history in creating its forecasts
and managing Materials inventory levels.

b
New Product. Within ten business days of Customer’s notice that a new Product
will be introduced to the Services performed under this RSA Addendum and receipt
of estimated repair forecasts, forward looking production forecasts and any
other information reasonably requested by Flextronics that is relevant to
Flextronics’s Materials planning, Flextronics shall create and provide to
Customer a bill of Materials for the planned repair of such Product as well as
applicable documentation for Materials management with appropriate planning and
procurement inspection to support the Services to be performed on such Product
(collectively “Repair Planning BOM”). Upon providing Customer with the Repair
Planning BOM, Flextronics will allow one week for Customer to review and provide
changes to such documentation. After the completion of such review period,
Flextronics shall proceed with planning and purchasing such Materials based on
Customer’s historical repair data and Customer’s updated Repair Planning BOM, as
applicable.

5.3.    Consigned Materials. Customer shall pay for or obtain and consign to
Flextronics certain Materials for use in the Services as required by the
Statement of Work that will be owned by Customer (the “Consigned Materials”). As
mutually agreed, Flextronics shall buy all material to support product repair in
accordance with PANW provided data, except those materials that PANW has
available for consignment PANW agrees to provide Flextronics repair sites with a
stock status report of materials available for consignment on a regular basis.
Customer shall provide the Consigned Materials in quantities, quality and at
times sufficient for Flextronics to efficiently perform the Services.
5.4.    Inventory. Flextronics is authorized to purchase all Materials other
than Consigned Materials needed to complete the Services, including without
limitation any repairs of Goods and/or component level repair of certified
repair parts. Flextronics and Customer shall work together to determine
Materials inventory levels in order to maintain a working stock of Materials and
to minimize any excess of Materials.
5.5.    Return of Materials. Customer shall assist Flextronics in establishing
procedures to return Materials that are under warranty to the supplier/original
equipment manufacturer to obtain a credit, a repaired Material or a replacement
Material. Customer will pass on to Flextronics any credits received for any
Materials returned to a supplier under this arrangement.
5.6.    Excess Inventory:
“Excess Inventory” is defined as Materials on hand balance in excess of 180 days
anticipated demand, is subject to the following:
(a)
In the event there is no forecast (or insufficient data to reasonably create a
forecast) 180 days anticipated demand is assumed to be the same as the previous
180 days usage.



(b)
Flextronics will use reasonable procurement and inventory planning practices to
prevent and reduce Excess Inventory from accumulating.



(c)
Excess Inventory will be reviewed on a quarterly basis.  This does not include
Consigned Materials or FGI/DGI/WIP of the Good itself.





27

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(d)
Customer to purchase material on order or material on hand rendered obsolete or
excess through a Customer engineering change order.



(e)
Flextronics will perform Excess Inventory analysis every three months and will
provide to Customer by the end of the first week of Customer’s 1st and 3rd
quarter.



(f)
Materials deemed as Excess Inventory or obsolete will be sold to Customer on a
quarterly basis at [***].  Cost is defined as the Flextronics MAUC (Moving
Average Unit Cost) as calculated in BaaN at the time the quarterly Excess
Inventory Report was generated.



(g)
Customer’s review of the quarterly Excess Inventory report and any subsequent
transfer of inventory and/or payments will occur within 30 days of Flextronics’
submission of the quarterly analysis to Customer.  Any line of the Excess
Inventory report not challenged reasonably and in good faith for identified
reasons by the end of the thirty (30) Calendar days from receipt of the Excess
Inventory report will be understood as confirmed by Customer.



(h)
For a reasonable period of time not to exceed thirty (30) days after Flextronics
notifies Customer of the Excess Inventory, Flextronics shall use commercially
reasonable efforts to return the Excess Inventory to Customer vendors and to
allocate the Excess Inventory to alternate programs if applicable.



(i)
Once Flextronics has exhausted commercially reasonable efforts to return the
Excess Inventory to Customer Vendors and to allocate applicable Excess Inventory
to alternate programs, Customer shall buy back any remaining Excess Inventory at
that time.



(j)
Payment terms associated with excess and obsolete inventory will be the same as
those established elsewhere in this agreement.



(k)
Customer may elect to have Flextronics physically retain excess or obsolete
inventory even after sale to Customer for the possibility that there may be
future demand for this inventory.



(l)
Flextronics will hold said inventory free of charge as a consigned inventory so
long as the sum of such inventory remains physically reasonable in size and not
to exceed one third of the total space allocated to Customer’s inventory.



(m)
In the event that consigned excess or obsolete inventory exceeds these
limitations Flextronics may elect to charge a reasonable storage fee, with 30
days advance notification to Customer.



(n)
Upon termination of this agreement Flextronics shall be entitled to sell to
Customer all turnkey component inventory at Flextronics [***].



(o)
The following part purchase categories will be excluded from the
before-mentioned “Excess Inventory” calculations:





28

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(ii)     
Last time buy (LTB): Purchases to support forecast requirements through the end
of a product’s service contract made in direct response to notification from a
supplier or Customer that a part’s EOL date has been identified.

(iii)     New product introduction (NPI): Purchases of unforecasted material
defined by Customer to support the launch of repair services for a new product.


5.7 LTB Process
The Last Time Buy process is part of the turnkey concept by which expenses are
recovered via quarterly recovery process. In the LTB Process Flextronics will
purchase LTB components as directed from PANW.
 
Purchase of a LTB Component
All LTB purchase approvals will follow the existing processes for approval by
PANW, namely the projections and associated quantities.
 
LTB Cost Recovery Period
The cost of the LTB purchase will be recovered via invoicing over a time period
of no longer than a maximum of [***] regardless of the LTB usage projection.
 
LTB Cost Recovery
Provided that Flextronics has disclosed and separated the below as individual
line items in their quote for LTB product, the cost recovery will include:
¨         The cost of [***]
¨         The [***]
¨         The cost of [***]during the recovery period (maximum of [***] years)
([***]% /[***])
 
Cost Reconciliation
During the [***] period of cost recovery a rate of recovery check point will
occur
¨         Within [***] of purchase
¨         Every [***] thereafter
¨         [***] prior to the end of the [***] period to insure full recovery
¨         These reconciliations will be the responsibility of the local program
manager and global program manager. Reconciliations will determine if the cost
recovery is adequate or if a modification of the adder(s) is required.
  
Methods for Determining Inventory Value on Hand
The linear method below will be used to determine Inventory Value on Hand.
[***]
[***]
5.8 Consumables:
1.
Flextronics is responsible for procuring standard packaging materials in
accordance with Customer’s specifications to enable it to ship the Goods.
Flextronics will drive demand with vendors and keep three weeks of stock
according to historical data provided by the Customer.

2.
Flextronics will invoice Customer on a monthly basis for the actual use of these
materials for all devices that were shipped or scrapped in the given period. If
Customer switches materials to be used, then obsolete stock will be refunded by
Customer at cost price.



29

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


6.
WARRANTIES

Repair Warranty. Flextronics warrants that each Good that is repaired by
Flextronics pursuant to this RSA Addendum will be repaired in accordance with
the Repair Specifications and shall be free from defects in repair workmanship
for a period of [***] from the date of shipment of the repaired Good. (The
“Repair Warranty”). In the event of a breach of the Repair Warranty during the
Repair Warranty Period, Customer shall return the Good to Flextronics and
Flextronics shall repair the Good as set forth in Exhibit A to this RSA
Addendum. The Repair Warranty shall not in any way diminish or enlarge the scope
of the original manufacturing warranties applicable to any Good manufactured by
Flextronics. Notwithstanding anything else in this RSA Addendum, this Repair
Warranty does not apply to, and Flextronics makes no representations or
warranties whatsoever with respect to: (i) Materials (including components);
(ii) defects resulting from the Repair Specifications or the design of the
Goods; (iii) Goods that have been abused, damaged, altered or misused by any
person or entity after such Goods have been shipped from the Flextronics
Facility; or (iv) defects resulting from tooling, test equipment, designs or
instructions produced or supplied by Customer. Customer shall bear all of the
risk, and all costs and expenses (including without limitation any standard
charges by Flextronics for diagnostics and testing) associated with Goods that
have been returned to Flextronics for which there is no defect found or for
which a warranty exception set forth in this Section 7.1 applies. Customer will
provide its own warranties directly to any of its Purchasers or other third
parties. Customer will not pass through to Purchasers or other third parties the
warranties made by Flextronics under this RSA Addendum. Upon any failure of a
Good to comply with this limited Repair Warranty, Flextronics’s sole obligation,
and Customer's sole remedy, is for Flextronics to promptly re-repair the Good
and return it to Customer freight prepaid or, in the event the Good cannot be
repaired, to refund to Customer the repair charge. Customer shall return Goods
covered by this warranty freight prepaid after completing a failure report and
obtaining a return material authorization number from Flextronics to be
displayed on the shipping container. FLEXTRONICS MAKES NO REPRESENTATIONS AND NO
OTHER WARRANTIES OR CONDITIONS ON THE PERFORMANCE OF THE REPAIR SERVICES, OR THE
GOODS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT
OR COMMUNICATION WITH CUSTOMER, AND FLEXTRONICS SPECIFICALLY DISCLAIMS ANY
IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
Customer Warranties. The Customer warrants that it is either the owner or the
authorized agent of the owner of the Goods and that it is accepting the terms
and conditions of this RSA Addendum for itself and as agent for and on behalf of
the owner. The Customer warrants that before presentation of the Goods and
Consigned Materials to Flextronics (or its subcontractor) for storage or repair,
the Customer will inform Flextronics in writing of any special precautions
necessitated by the nature, weight or condition of the Goods and Consigned
Materials and of any statutory duties specific to the Goods and Consigned
Materials with which Flextronics may need to comply. In addition, the Customer
warrants that unless prior to receipt of the Goods and Consigned Materials by
Flextronics, Flextronics receives written notice containing all appropriate
information, none of the Goods or Consigned Materials are or contain substances
the storage of which would require the obtaining of any consent or license or
which, if they escaped from their packaging, would or may cause pollution of the
environment or harm to human health.
7.
LIABILITY AND INDEMNIFICATION The indemnities at Section 9 of the MSA shall
apply to the Services performed under this Repair Services Addendum mutatis
mutandis.

LIMITED LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE MSA OR THIS
RSA ADDENDUM, FLEXTRONICS’S TOTAL MAXIMUM AGGREGATE LIABILITY EACH QUARTER TO
CUSTOMER UNDER THIS RSA ADDENDUM SHALL IN NO EVENT EXCEED AN AMOUNT EQUAL TO
[***] OF THE TOTAL GROSS AMOUNTS ACTUALLY PAID TO FLEXTRONICS BY CUSTOMER FOR
THE SERVICES PERFORMED PURSUANT TO THIS RSA ADDENDUM DURING THE IMMEDIATELY
PRECEDING CUSTOMER [***]. THE LIABILITY CAP WILL BE RE-SET EVERY [***] ALLOWING
CUSTOMER TO PURSUE CLAIMS EACH [***] UP TO THE MAXIMUM AGREED CAP AS STATED
HEREIN.
8.
MISCELLANEOUS

8.6.    Entire Agreement. Capitalized terms not otherwise defined herein shall
have the same meaning ascribed to such terms in the MSA. This RSA Addendum as
incorporated into the Agreement constitutes the entire agreement between the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements and understandings between the parties relating to such
transactions. Each party shall hold the existence and terms of this RSA Addendum
confidential, unless it obtains the other party’s express written consent
otherwise. In all respects, this RSA Addendum shall govern, and any other
documents including, without limitation, preprinted terms and conditions


30

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


on Customer’s purchase orders shall be of no effect. In the event of any
conflict or ambiguity that arises between the terms and conditions of this RSA
Addendum and the terms and conditions of the MSA, the terms and conditions of
this RSA Addendum shall control with respect to the Services to be provided
under this RSA Addendum. This RSA Addendum will be deemed to have been drafted
by both parties.
8.7.    Amendments. This RSA Addendum may be amended only by written consent of
both parties.
8.8.    Intellectual Property. Nothing in this RSA Addendum grants either party
any rights to use the other party's trademarks, trade or corporate names,
patents or other intellectual property rights, directly or indirectly, in
connection with any product, service, promotion or publication without the prior
written approval of the intellectual property rights owner or, in the case of
corporate names, of an authorized officer of the other party.
8.9.    Data. Customer represents and warrants that, all personal data (if any)
transferred to Flextronics under this Repair Services Addendum has been
processed and transferred to Flextronics in compliance with all applicable data
protection/privacy laws. Flextronics disclaims and Customer accepts all
liability with respect to loss of data in Goods.
8.10.    Compliance. If any legislation is compulsorily applicable to any
business undertaken, this RSA Addendum shall be read as subject to such
legislation and nothing in this RSA Addendum shall be construed as a surrender
by Flextronics of any of its rights or immunities or as an increase of any of
its responsibilities or liabilities under such legislation and if any provision
of this RSA Addendum is inconsistent with a provision of any statute or rule of
law having compulsorily application to the RSA Addendum then to the extent only
of such inconsistency such statute or rule of law shall prevail.
9.
Except as specifically provided herein, the terms and conditions of the MSA
shall apply to the Repair Services.











31

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


EXHIBIT A
SCOPE OF SERVICES




General Program Scope:


E2E Reverse Logistics and Repair services will be delivered from Flextronics
[***] and [***] service centers.


The Scope of the program will include:
a.
Adherence to a [***] business day TAT SLA from receipt of defective goods to
completion of functional finished goods and notification to Customer that the
device is complete through pack out and ready for pick up.

b.
Third party ODM RMA and RTV process management and timely warranty credit
tracking (for example [***])

c.
Flextronics [***] product line to be repaired by the service centers, as of a
mutually agreed upon date.

d.
PCBA repair

e.
Elimination of Flextronics warranty credit recovery by PANW / current repair
vendor-

f.
Reduced transportation, consolidation and warehousing process costs through
elimination inbound [***] into [***]

g.
Regular reporting in accordance with section J (Reporting) below

h.
Single point of contact program management to reduce partner management
complexity

i.
Option to integrate comprehensive demo pool program management at an additional
cost

j.
Option to integrate service parts logistics support at an additional cost

k.
Adherence to [***].



A.
Operation and space

1)
Flextronics will provide material handling equipment and trained manpower to
provide the services described from Flextronics [***] and [***] facilities.

2)
The Flextronics Facilities will include appropriate security conditions.

3)
Upon reasonable advanced notice, Flextronics will permit Palo Alto Networks,
Inc. (PANW) during normal business hours on business days to enter the
Flextronics Facility, for stock counting and inventory purposes only, provided
that PANW complies with Flextronics’s and/or its subcontractor’s security
policies and is at all times escorted by a representative of Flextronics.

4)
The hours of operation for each Flextronics Facility shall be established
locally in accordance with PANW’s requirements, excluding holidays. After hours
support will be provided as required by PANW, upon reasonable advanced notice
given to Flextronics and at an additional cost to be agreed on in writing by the
parties.

5)
All Product shall be stored in accordance with industry standard.

B.
Information System

(a)
Electronic Data Interchange (EDI): (Development of EDI signals is not included
in this scope of services)

Flextronics’s information system provides specific supply chain management
solutions to provide PANW with visibility of its Goods in the Flextronics
Facility [actual inventory] and Goods in transit [virtual inventory] where the
freight movement is arranged by Flextronics.


32

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Flextronics and PANW will be responsible for providing any necessary systems,
hardware and/or software required to support EDI communications.     
(b)
Computerized Warehouse Management System:

Flextronics’s System will allow for at least the following:
(i)
Inventory tracking by Customer and Purchaser part number, serial number, case
number, piece quantity, pallet quantity, receipt date, ship date;

(ii)
Goods pull on a First in First out (FIFO) basis (based on receiving date),
except as specifically requested by the Customer.

(iii)
Weekly Customer reports summarizing receipts, shipments, inventory balances, WIP
and raw materials for the prior week;

(iv)
Inventory categories for inventory "on hold", "damaged", and "available".
Inventory in the "on hold" or "damaged" category will be tracked and reported
separately from "available” inventory and will be blocked from pull and shipment
while in these categories;

(v)
Ability to move inventory from one category to another while retaining original
receipt information.

C.
In-bound transportation services

1.
PANW may use the services of Flextronics or its sub-contractors to transport the
Goods from their Depots to Flextronics Facility.

2.
In the event that PANW does not use Flextronics or its sub-contractors to
transport the Goods, PANW will provide shipment information regarding the
transportation directly into Flextronics Facility. Customs documents must be
provided by the carrier.

D.
Repair and Refurbishment

Flextronics shall perform the following services on the all product manufactured
by Flextronics Production from [***] and [***] as part of the scope of this RSA:
(a) Screening
(b) Testing, Customer symptom duplication
(c) Bulk repair and/or refurbishment
(d) Return repaired units to designated PANW depots in [***] and [***]
(e) Repair of customer owned devices, as needed.
Add: Weekly repair report in accordance with section J sub-section 3, below


E.
Warehouse Services

1.
If Flextronics does not provide the “in-bound freight forwarding service”, PANW
shall ensure that Flextronics receives a minimum of twelve (12) hours advanced
notice of shipments scheduled for delivery to the Flextronics Facility.

2.
Within 24 hours of physical receipt, Flextronics will provide email notification
of devices received into the repair centers.  Such notification shall include
the following information



33

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


(a)
Stock receipt note;

(b)
Date received;

(c)
Part numbers and quantity received;

(d)
In-bound serial number capture

3.
Flextronics will check the Goods against shipping documents and report any
discrepancies in quantity of the Goods within 24 hours of delivery of defective
goods.

F.
Handling out

1.
A packing slip, prepared by Flextronics will accompany the shipment and it will
provide the following information:

(a)
Part number and Model number;

(b)
Quantity disbursed;

(b)
Number of pallets/boxes;

(c)
Location in the Flextronics Facility; and

(d)
Date disbursed

(e)
Serial number

Additionally, Flex will provide same information to the destination site by way
of an Advance Shipping Notification (ASN) per customer provided template, on
same day of shipment.
G.
Out-bound transportation services

Customer may use the services of Flextronics or its sub-contractors to transport
the Goods from Flextronics Facility to the Depot.
H.
Inventory Management (raw material or finished goods)

1.
Flextronics agrees to maintain Goods and Materials at the Flextronics Facility
within an orderly and organized system, drawing from available stock on First in
First out (FIFO) basis, based on receipt date into the inventory location.

2.
The inventory levels will be reported to Customer via on-line access EDI, e-mail
or auto-fax as agreed between parties and locations will be noted in
Flextronics’s computerized inventory system.

3.
Flextronics will perform routine cycle counting and reconciliation of Finished
Goods inventory on a weekly basis and will report the following: stock balances,
stock movement and stock held in quarantine.

4.
Flextronics will report monthly cycle counting metrics to Palo Alto Networks.
Flextronics shall increase cycle count activities by [***]% at the deficient
facility(s) when Flextronics fails to meet cycle count accuracy Key Performance
Indicators, as defined in the paragraph following this, for [***] consecutive
months. The increase activity shall continue through a “Cure” period defined as
one month or until KPI is met for a period of [***] days.

5.
Inventory accuracy cycle count Key Performance Indicator. Flextronics will be
held to a Key Performance Indicator for cycle counts to an accuracy of [***]% by
count.



34

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


6.
Occasionally, but only during Standard Business Hours, Palo Alto Networks shall
have the right to require physical stock (part) checks of Goods and Material.
Additionally, Palo Alto Networks (or representative) reserves the right to
observe Flextronics cycle counting activities.

7.
Flextronics will provide the full visibility of Goods movement and stock
situation (inventory in transit and stock in hub), from the time of receipt at
the Flextronics Facility until Goods are delivered to the Depot, provided that
Flextronics has been provided appropriate information from Customer to perform
every service from the time of receipt at the Flextronics Facility until Goods
are delivered to the Depot.

I.
Value Added Services

Flextronics may be requested from time to time to provide certain additional
value added services on terms to be agreed on by the parties. If such changes
result in a material change in Flextronics’s costs, Flextronics and Customer
shall negotiate in good faith such adjustments.
J.    Reporting
1. Flextronics shall provide a weekly report with the following information
Goods receipt
Goods Shipments
Work-in-Process (WIP)
Inventory Aging with details of delay for any device more than 10 business days
old

2.
Monthly liability report listing all turnkey and consigned raw materials on hand
and on order with associated cost to Customer (consigned materials at [***]).



3.
Weekly submission to Palo Alto Networks Quality Dept. detailed repair data for
each device repaired in accordance with [***], or other formally approved means.



4. Real time notification of shipments, via customer provided ASN template and
receipts, via email
Implementation and Repair Turnaround Time.
The parties anticipate an implementation period for the Services of
approximately [***] weeks from the date the first shipment of Goods is received
by Flextronics. After such start-up period, Flextronics shall use commercially
reasonable efforts to complete Services for Goods within a turnaround time of
[***] business days, which such turnaround time shall be measured from the time
that Flextronics receives the Good at the Flextronics Facility until the time
that the Flextronics makes the Good available for pick up or shipment by the
carrier (“TAT”). TAT shall be calculated on a monthly, averaged basis on the
last business day of each month. Flextronics will not be required to meet the
TAT set forth herein if: (i) Customer fails to perform its obligations set forth
herein; (ii) changes to the Repair Specifications adversely affect the time
required to perform the Services; or (iii) Customer institutes engineering
holds. In the event that TAT is not met for any particular month, Flextronics
and Customer will agree to a reasonable plan to address the underlying causes of
the failure to meet the TAT.




35

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL






EXHIBIT B
PAN RMA PROCESS FLOW


To be attached or incorporated by reference




36

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL




EXHIBIT C
Program Assumptions

•
Transport charges to and from Flextronics Facilities will be borne by PANW

•
Quarterly Business Reviews shall include review of services, pricing, changes to
business, goals and objectives, etc.

•
PANW will provide a matrix that will identify a threshold for maximum material
costs by model / SKU.  When material costs will exceed that threshold,
Flextronics will notify PANW and provide the necessary details and await
direction from customer.

•
Disposition decision should be provided within 48 hours, and the volume of units
that require a disposition decisions are less than [***]% of a current month’s
returns.

•
Parts installed on the unit BEFORE it exceeded the repair limit threshold will
be billed to PANW.  Also, the charges associated with the repair activity as
defined by the pricing matrix for Simple or Complex Repairs will be billed even
though a decision to scrap the unit is made by PANW

•
Certificates of destruction will be provided from each repair facility at no
cost.  The certificate must provide a serial number for all finished goods and
drives.

•
Customs clearance and trade compliance support will be provided by Flextronics
[***] service center and will be billed at a rate of [***] per shipment by
origin, if requested by the customer.

•
[***]

•
Flextronics will provide Hi-Pot testers at [***]

•
Pricing shall be based on volume of Goods successfully repaired and shipped from
the corresponding Service Center location in a given month in accordance with
the Standard Repair Services Pricing Matrix agreed upon between the parties and
as amended from time-to-time upon written agreement. As of the Effective Date,
the current Standard Repair Services Pricing Matrix is below for illustrative
purposes. All pricing contained in this agreement is in USD. Both Flextronics
repair sites will invoice Palo Alto Networks in USD










37

--------------------------------------------------------------------------------

FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL




Standard Repair Services Pricing Matrix:
[***] and [***]
Service Center Location
Fixed Monthly [***] Fee
Activity Based Per Unit Fees
(Applied as Required)
[***]
[***]
 
Complex Repairs – Requiring diagnostic times for trouble shooting and PCBA R&R
[***]
$[***]
PCBA Repair
To include up to 1 BGA
 
$[***]
ECO Upgrade < 1hr labor
 
$[***]
 
 
 
[***]
[***]
 
Complex Repairs – Requiring diagnostic times for trouble shooting and PCBA R&R
[***]
$[***]
PCBA Repair
To include up to 1 BGA
 
$[***]
ECO Upgrade < 1hr labor
 
$[***]
Combined Fixed Fee Monthly
Totals:
$[***]
 



EXCLUDED CHARGES:

•
Warehouse/transit insurance and product liability insurance outside the terms of
this RSA Addendum.

•
Transport charges to and from Flextronics Facilities.

•
Customs Import or Export charges, clearance charges, duty and taxes.

•
Provision of pallets, if required.

•
Packing materials including cartons, pallets, tape, foil and labels (such
charges will be billed separately in monthly invoice with reference to the
serial numbers and type of special repair).

•
Screening or technical support staff.

•
Quality audits outside of normal repair

•
Customer work areas and offices.

•
Service outside normal business hours (Monday-Friday 8 hour shifts).

•
EDI development.

•
Raw materials required for repair.







38

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL


Exhibit 5


FEES LIST




To be attached or incorporated by reference


39

--------------------------------------------------------------------------------


FLEXTRONICS AND PALO ALTO NETWORKS CONFIDENTIAL








Exhibit 6


CRITICAL COMPONENT LIST




Chassis
Hard Drive
Power Supply
Power Module
Fans
Midplane/
Backplane
Motherboard
CPU
Memory
Controller Cards
Network Adapter
Battery/BBU Modules


40